Exhibit 10.1

EXECUTION COPY

 

 

 

{PRIVATE}

 

LOGO [g393354g27y87.jpg]

CREDIT AGREEMENT

dated as of

August 6, 2012

among

G-III LEATHER FASHIONS, INC.,

The other Borrowers party hereto,

The other Loan Parties party hereto,

The Lenders Party Hereto;

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent;

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as co-Syndication Agents;

and

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I             DEFINITIONS

     1   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Classification of Loans and Borrowings

     36   

Section 1.03.

 

Terms Generally

     36   

Section 1.04.

 

Accounting Terms; GAAP

     36   

ARTICLE II           THE CREDITS

     36   

Section 2.01.

 

Commitments

     36   

Section 2.02.

 

Loans and Borrowings

     36   

Section 2.03.

 

Requests for Revolving Borrowings

     37   

Section 2.04.

 

Protective Advances

     38   

Section 2.05.

 

Swingline Loans and Overadvances

     38   

Section 2.06.

 

Letters of Credit

     40   

Section 2.07.

 

Funding of Borrowings

     44   

Section 2.08.

 

Interest Elections

     44   

Section 2.09.

 

Termination and Reduction of Commitments; Increase in Revolving Commitments

     45   

Section 2.10.

 

Repayment and Amortization of Loans; Evidence of Debt

     47   

Section 2.11.

 

Prepayment of Loans

     48   

Section 2.12.

 

Fees

     48   

Section 2.13.

 

Interest

     49   

Section 2.14.

 

Alternate Rate of Interest

     50   

Section 2.15.

 

Increased Costs

     51   

Section 2.16.

 

Break Funding Payments

     52   

Section 2.17.

 

Taxes

     52   

Section 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     55   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     57   

Section 2.20.

 

Defaulting Lenders

     58   

Section 2.21.

 

Returned Payments

     59   

Section 2.22.

 

Banking Services and Swap Agreements

     59   

ARTICLE III         REPRESENTATIONS AND WARRANTIES

     60   

Section 3.01.

 

Organization; Powers

     60   

Section 3.02.

 

Authorization; Enforceability

     60   

Section 3.03.

 

Governmental Approvals; No Conflicts

     60   

Section 3.04.

 

Financial Condition; No Material Adverse Change

     60   

Section 3.05.

 

Properties

     61   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Section 3.06.

  Litigation and Environmental Matters      61   

Section 3.07.

  Compliance with Laws and Agreements      61   

Section 3.08.

  Investment Company Status      61   

Section 3.09.

  Taxes      62   

Section 3.10.

  Pension Plans      62   

Section 3.11.

  Disclosure      63   

Section 3.12.

  Material Agreements      63   

Section 3.13.

  Solvency      63   

Section 3.14.

  Insurance      64   

Section 3.15.

  Capitalization and Subsidiaries      64   

Section 3.16.

  Security Interest in Collateral      64   

Section 3.17.

  Employment Matters      64   

Section 3.18.

  Common Enterprise      64   

ARTICLE IV         CONDITIONS

     65   

Section 4.01.

  Effective Date      65   

Section 4.02.

  Target Acquisition      68   

Section 4.03.

  Each Credit Event      69   

ARTICLE V          AFFIRMATIVE COVENANTS

     70   

Section 5.01.

  Financial Statements; Borrowing Base and Other Information      70   

Section 5.02.

  Notices of Material Events      74   

Section 5.03.

  Existence; Conduct of Business      75   

Section 5.04.

  Payment of Obligations      75   

Section 5.05.

  Maintenance of Properties      75   

Section 5.06.

  Books and Records; Inspection Rights      75   

Section 5.07.

  Compliance with Laws      76   

Section 5.08.

  Use of Proceeds      76   

Section 5.09.

  Insurance      76   

Section 5.10.

  Casualty and Condemnation      76   

Section 5.11.

  Appraisals and Field Examinations      76   

Section 5.12.

  Depository Banks      77   

Section 5.13.

  Additional Collateral; Further Assurances; Canada Sub      78   

Section 5.14.

  Joinder of Riviera Sun      79   

ARTICLE VI         NEGATIVE COVENANTS

     79   

Section 6.01.

  Indebtedness      79   

Section 6.02.

  Liens      81   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Section 6.03.

  Fundamental Changes      82   

Section 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      82   

Section 6.05.

  Asset Sales      84   

Section 6.06.

  Sale and Leaseback Transactions      85   

Section 6.07.

  Swap Agreements      85   

Section 6.08.

  Restricted Payments; Certain Payments of Indebtedness      85   

Section 6.09.

  Transactions with Affiliates      86   

Section 6.10.

  Restrictive Agreements      86   

Section 6.11.

  Amendment of Material Documents      86   

Section 6.12.

  Fixed Charge Coverage Ratio      87   

ARTICLE VII        EVENTS OF DEFAULT

     87   

ARTICLE VIII      THE ADMINISTRATIVE AGENT

     90   

ARTICLE IX         MISCELLANEOUS

     92   

Section 9.01.

  Notices      92   

Section 9.02.

  Waivers; Amendments      93   

Section 9.03.

  Expenses; Indemnity; Damage Waiver      95   

Section 9.04.

  Successors and Assigns      97   

Section 9.05.

  Survival      100   

Section 9.06.

  Counterparts; Integration; Effectiveness      100   

Section 9.07.

  Severability      100   

Section 9.08.

  Right of Setoff      100   

Section 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      101   

Section 9.10.

  WAIVER OF JURY TRIAL      101   

Section 9.11.

  Headings      101   

Section 9.12.

  Confidentiality      102   

Section 9.13.

  Several Obligations; Nonreliance; Violation of Law      102   

Section 9.14.

  USA PATRIOT Act      103   

Section 9.15.

  Disclosure      103   

Section 9.16.

  Appointment for Perfection      103   

Section 9.17.

  Interest Rate Limitation      103   

ARTICLE X         LOAN GUARANTY

     103   

Section 10.01.

  Guaranty      103   

Section 10.02.

  Guaranty of Payment      104   

Section 10.03.

  No Discharge or Diminishment of Loan Guaranty      104   

Section 10.04.

  Defenses Waived      104   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Section 10.05.

  Rights of Subrogation      105   

Section 10.06.

  Reinstatement; Stay of Acceleration      105   

Section 10.07.

  Information      105   

Section 10.08.

  Termination      105   

Section 10.09.

  Taxes      105   

Section 10.10.

  Maximum Liability      106   

Section 10.11.

  Contribution      106   

Section 10.12.

  Liability Cumulative      107   

ARTICLE XI         THE BORROWER REPRESENTATIVE

     107   

Section 11.01.

  Appointment; Nature of Relationship      107   

Section 11.02.

  Powers      107   

Section 11.03.

  Employment of Agents      107   

Section 11.04.

  Notices      107   

Section 11.05.

  Successor Borrower Representative      107   

Section 11.06.

  Execution of Loan Documents; Borrowing Base Certificate      108   

Section 11.07.

  Reporting      108   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

SCHEDULES:

  

Commitment Schedule

  

Schedule 1.01(a) — Calvin Klein License Agreements

  

Schedule 1.01(b) — Existing Airway Releases, Letters of Credit and Steamship
Guarantees

  

Schedule 3.05 — Properties

  

Schedule 3.06 — Disclosed Matters

  

Schedule 3.12 — Material Agreements

  

Schedule 3.14 — Insurance

  

Schedule 3.15 — Capitalization and Subsidiaries

  

Schedule 6.01 — Existing Indebtedness

  

Schedule 6.02 — Existing Liens

  

Schedule 6.04 — Existing Investments

  

Schedule 6.10 — Existing Restrictions

  

EXHIBITS:

  

Exhibit A — Form of Assignment and Assumption

  

Exhibit B — Form of Borrowing Base Certificate

  

Exhibit C — Form of Compliance Certificate

  

Exhibit D — Form of Joinder Agreement

  

Exhibit E-1 — Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Not
Partnerships)

  

Exhibit E-2 — Form of U.S. Tax Certificate (for Non-U.S. Lenders That are
Partnerships)

  

Exhibit F — Form of Seller Subordination Agreement

  

Exhibit G — Form of Factored Account Certificate

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 6, 2012 (as it may be amended or modified
from time to time, this “Agreement”) among G-III LEATHER FASHIONS, INC., a New
York corporation, J. PERCY FOR MARVIN RICHARDS, LTD., a New York corporation, CK
OUTERWEAR, LLC, a New York limited liability company, ANDREW & SUZANNE COMPANY,
INC., a New York corporation, and AM RETAIL GROUP, INC., a Delaware corporation,
as Borrowers, the Loan Guarantors from time to time party hereto, the Lenders
from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the applicable Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” any transaction, or any series of related transactions,
consummated on or after the date hereof, by which any Borrower or Loan Guarantor
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger, amalgamation or otherwise or (ii) acquires
all or substantially all of the Equity Interests of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Aggregate Revolving Commitments” means, at any time, the aggregate Revolving
Commitments of all Lenders at such time.



--------------------------------------------------------------------------------

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Airway Release” means any airway release (including any Existing Airway
Release) agreed to be issued or caused to be issued by the Issuing Bank in
accordance with the terms of the Continuing Agreement for Commercial and Standby
Letters of Credit.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the one-month rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the applicable rate per annum set forth
below, based upon the Average Utilization during the fiscal quarter most
recently ended:

 

Average Utilization

   Applicable Commitment Fee Rate  

> 50% of the Aggregate Revolving Commitments

     0.250 % 

< 50% of the Aggregate Revolving Commitments

     0.375 % 

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
adjusted on the first day following each fiscal quarter end.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitments or, if the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposures at that time) and (b) with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.

“Applicable Rate” means, for any day, with respect to any Loan, as the case may
be, the applicable rate per annum set forth below under the caption “Revolver
ABR Spread” or “Revolver Eurodollar Spread”, as the case may be, based upon the
Availability Percentage as of the most recent

 

2



--------------------------------------------------------------------------------

determination date, provided that until the first Business Day after the
delivery to the Administrative Agent, pursuant to Section 5.01(f), of the
Borrowing Base Certificate as of the last day of the second full fiscal quarter
of Holdings ending after Effective Date, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 3:

 

Category

   Availability
Percentage     Revolver
ABR Spread     Revolver
Eurodollar
Spread  

Category 1

     ³66.7 %      0.50 %      1.50 % 

Category 2

    


 

> 33.3 but


< 66.7

  


% 

    0.75 %      1.75 % 

Category 3

     < 33.3 %      1.00 %      2.00 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Holdings based upon the Availability
Percentage for such fiscal quarter as determined based upon the Borrowers’
Borrowing Base Certificates delivered pursuant to Section 5.01(f) and (b) each
change in the Applicable Rate resulting from a change in the Availability
Percentage shall be effective during the period commencing on and including the
first day after the last day of the applicable fiscal quarter indicating such
change and ending on the date immediately preceding the effective date of the
next such change, provided that the Availability Percentage shall be deemed to
be in Category 3 at the option of the Administrative Agent or at the request of
the Required Lenders if the Borrowers fail to deliver any Borrowing Base
Certificate required to be delivered by them pursuant to Section 5.01(f) during
the period from the expiration of the time for delivery thereof until such
Borrowing Base Certificate is delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitments at such time and (ii) the sum of (A) the
Borrowing Base at such time plus (B) the Seasonal Supplemental Amount at such
time minus (b) the Aggregate Revolving Exposure at such time (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings), all as determined by the
Administrative Agent in its Permitted Discretion.

“Availability Percentage” means, for any fiscal quarter, an amount (expressed as
a percentage) equal to (a) average daily Availability during such period divided
by (b) the average daily amount of the Aggregate Revolving Commitments during
such period.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

3



--------------------------------------------------------------------------------

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy, reorganization or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Company, J.
Percy for Marvin Richards, Ltd. a New York corporation, CK Outerwear, LLC, a New
York limited liability company, Andrew & Suzanne Company, Inc., a New York
corporation, and AM Retail Group, Inc., a Delaware corporation.

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

 

4



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, the sum of

(a) 85% of an amount equal to the result of (i) Eligible Accounts at such time,
minus (ii) the Dilution Reserve at such time, plus

(b) an amount (the “Wholesale Inventory Component”) equal to the lower of
(i) 65% of Eligible Wholesale Inventory (including Eligible Wholesale LC
Inventory, net of duty and freight reserves) (valued at the lower of cost (FIFO)
or market) and (ii) the product of up to 85% multiplied by the Net Orderly
Liquidation Value percentage for Wholesale Inventory identified in the most
recent inventory appraisal ordered by the Administrative Agent multiplied by
Eligible Wholesale Inventory (including Eligible Wholesale LC Inventory (net of
duty and freight reserves)) (valued at the lower of cost (FIFO) or market), plus

(c) an amount (the “Retail Inventory Component”) equal to the lower of (i) 70%
of Eligible Retail Inventory (including Eligible Retail LC Inventory, net of
duty and freight reserves) (valued at the lower of cost (FIFO) or market) and
(ii) the product of up to 85% multiplied by the Net Orderly Liquidation Value
percentage for Retail Inventory identified in the most recent inventory
appraisal ordered by the Administrative Agent multiplied by Eligible Retail
Inventory (including Eligible Retail LC Inventory (net of duty and freight
reserves)) (valued at the lower of cost (FIFO) or market), minus

(d) an amount (the “Royalty Reserve Amount”) equal to the estimated royalty
payments due from the Borrowers, Canada Sub and Riviera Sun in respect of the
sale of branded inventory subject to license agreements (to the extent such
estimated royalty payments are not taken into account in determining the
applicable net orderly liquidation percentages for Wholesale Inventory and
Retail Inventory), plus

(e) 100% of cash of the Borrowers held in deposit accounts or securities
accounts maintained at Chase or its Affiliates subject to control agreements in
favor of the Administrative Agent pursuant to which the Administrative Agent has
a perfected, first priority Lien thereon for the benefit of the Lenders, minus

(f) such other Reserves as may be established by the Administrative Agent in its
Permitted Discretion (including, without limitation, Reserves for rent and
consignee’s, warehouseman’s and bailee’s charges, Reserves for inventory
shrinkage, Reserves for banking products and swap agreements, Reserves for
contingent liabilities and uninsured losses, and other customary Reserves);

provided that the aggregate portion of the Borrowing Base comprised of the
Wholesale Inventory Component plus the Retail Inventory Component minus the
Royalty Reserve Amount shall not exceed 50% of the Aggregate Revolving
Commitments as in effect as of the relevant date of determination.

The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base. The Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(f) of this
Agreement.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calvin Klein License Agreements” means, collectively, the product and brand
licensing agreements set forth on Schedule 1.01(a).

“Canada Sub” means G-III Apparel Canada ULC, an unlimited liability company
organized under the laws of British Columbia, Canada.

“Canada Sub Guarantee” means that certain Guarantee and Indemnity Agreement
dated as of the date hereof by Canada Sub in favor of the Administrative Agent
for the benefit of itself and the Lenders, as the same may be amended, restated
or otherwise modified from time to time.

“Canadian Pension Event” means (a) the whole or partial withdrawal of Canada
Sub, another Loan Party or a Subsidiary of a Loan Party from a Canadian Pension
Plan during a plan year; or (b) the filing of a notice of intent to terminate in
whole or in part a Canadian Pension Plan or the treatment of a Canadian Pension
Plan amendment as a termination or partial termination; or (c) the institution
of proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Canadian Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Canadian Pension Plan.

“Canadian Pension Plans” means each pension or retirement savings plan required
to be registered under Canadian federal or provincial law that is maintained,
contributed to or required to be contributed to by a Loan Party or any
Subsidiary of any Loan Party for its Canadian employees or former Canadian
employees or for which a Loan Party or any Subsidiary of a Loan Party has any
liability, but does not include a Canadian Union Plan, the Canada Pension Plan
or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

“Canadian Pledge Agreement” means that certain Canadian Pledge Agreement dated
as of the date hereof by and between the Company and the Administrative Agent
for the benefit of itself and the Lenders, with respect to the Equity Interests
of Canada Sub, as the same may be amended, restated or otherwise modified from
time to time.

“Canadian Security Agreement” means the Canadian Pledge and Security Agreement
dated as of the date hereof, among Canada Sub, the other Loan Parties from time
to time party thereto, and the Administrative Agent for the benefit of itself
and the Lenders, as the same may be amended, restated or otherwise modified from
time to time, and any other pledge or security agreement entered into on or
after the date of this Agreement by any Loan Party organized under the laws of
Canada or any province thereof (as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on the property of Canada Sub or any
other Loan Party organized under the laws of Canada or any province thereof (or
any other property located in Canada)) as the same may be amended, restated or
otherwise modified from time to time.

“Canadian Union Plan” means any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party or any of its
Subsidiaries that is not maintained, sponsored or administered by a Loan Party
or any of its Subsidiaries, but to which a Loan Party or any of its Subsidiaries
is required to contribute pursuant to a collective agreement.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Dominion Period” means the period (a) commencing with a Cash Dominion
Trigger Event and (b) ending on the first day thereafter when at all times for
ninety consecutive days (i) Availability has exceeded the greater of (x) 15% of
the Aggregate Revolving Commitments in effect at such time or (y) $56,250,000
and (ii) no Event of Default has existed; provided that if, at any time prior to
the Maturity Date, two separate Cash Dominion Periods (in addition to the
Borrowers’ election to be subject to full cash dominion as of the Effective
Date) shall have commenced and ended, then, following the occurrence of the next
Cash Dominion Trigger Event, a permanent Cash Dominion Period shall be in effect
for the remainder of the term of this Agreement.

“Cash Dominion Trigger Event” means either (a) an Event of Default shall occur
or (b) Availability shall fall below the greater of (i) 15% of the Aggregate
Revolving Commitments in effect at such time or (ii) $56,250,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act), of Equity Interests representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings; (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of Holdings by Persons who were
neither (i) nominated by the board of directors of Holdings nor (ii) appointed
by directors so nominated; (c) Holdings shall cease to own directly, free and
clear of all Liens or other encumbrances (other than Liens in favor of the
Administrative Agent pursuant to the Loan Documents), 100% of the Equity
Interests of the Company; or (d) the Company shall cease to own directly or
indirectly through one or more Subsidiaries which are Loan Parties, free and
clear of all Liens or other encumbrances (other than Liens in favor of the
Administrative Agent pursuant to the Loan Documents), 90% of the Equity
Interests of Riviera Sun and 100% of the Equity Interests of the other Loan
Parties (other than Holdings) provided that, neither the consummation of any
merger, amalgamation or consolidation permitted under Section 6.03(a), nor the
sale, transfer or other disposition of Equity Interests of an Excluded
Subsidiary, shall constitute a Change in Control under this clause (d).

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

7



--------------------------------------------------------------------------------

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
applicable Security Agreement.

“Collateral Documents” means, collectively, the Canadian Security Agreement, the
U.S. Security Agreement, the Canadian Pledge Agreement, and any other documents
pursuant to which a Person grants a Lien upon any real or personal property as
security for payment of the Secured Obligations.

“Collection Account” has the meaning assigned to such term in the U.S. Security
Agreement.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Commercial LC Exposure at such time.

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Company” means G-III Leather Fashions, Inc., a New York corporation.

“Continuing Agreement for Commercial and Standby Letters of Credit” means that
certain Continuing Agreement for Commercial and Standby Letters of Credit
entered into by Chase in its capacity as Issuing Bank and the Company, in
connection with this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Controlled Disbursement Account” means those certain controlled disbursement
accounts of the Borrowers maintained with the Administrative Agent as zero
balance, cash management accounts pursuant to and under any agreement between a
Borrower and the Administrative Agent, as modified and amended from time to
time, and through which all disbursements of a Borrower, any other Loan Party
and any designated Subsidiary of a Borrower are made and settled on a daily
basis with no uninvested balance remaining overnight.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Dilution Ratio” means the amount (expressed as a percentage and calculated as
of any date based upon the results of the most recent field examination
conducted prior to such date) equal to (a) the aggregate amount of all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits which are recorded to reduce accounts receivable in a
manner consistent with current and historical accounting practices of the
Borrowers for the twelve (12) most recently ended fiscal months divided by
(b) total gross sales for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” means a reserve equal to the product of (a) the percentage
amount by which (i) the applicable Dilution Ratio exceeds (ii) 5%, multiplied by
(b) the Eligible Accounts.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Distribution Center” means (a) the Borrowers’ distribution and fulfillment
centers located in Secaucus, New Jersey, Dayton, New Jersey and Kearny, New
Jersey and (b) any other distribution and fulfillment center utilized by any
Borrower including, without limitation, the Leased Distribution Centers at any
time after the Effective Date.

 

9



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, (i) each subsidiary of
such Person that is organized under the laws of the United States, any State of
the United States, or the District of Columbia and (ii) each subsidiary of such
Person that is organized under the laws of Canada or any province thereof that
is not a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“Dormant Subsidiary” means, collectively, Siena Leather, Ltd., a New York
corporation, Global Apparel Sourcing, Ltd., a Delaware corporation, G-III Retail
Outlets, Inc., a Delaware corporation, Fabio Licensing LLC, a New York limited
liability company, G-III Brands, Ltd., a Delaware corporation, Indawa Holding
Corp., a Delaware corporation, Ash Retail of Easthampton, Inc., a New York
corporation, Ash Retail Corp., a New Jersey corporation, A. Marc & Co., Inc., a
New York corporation, Wee Beez International Trading Co., a Hong Kong
corporation, and P.T. Balihides, an Indonesian corporation.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) amortized debt discount for such period,
(v) non-cash losses and non-cash charges (excluding any non-cash charge in
respect of an item that was included in net income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory) for
such period, and minus (b) without duplication and to the extent included in Net
Income (i) income tax credits and refunds for such period, (ii) interest income
for such period, (iii) cash payments made during such period in respect of
non-cash charges taken in a prior period, and (iv) non-cash gains and non-cash
items of income for such period, all calculated for Holdings, its Domestic
Subsidiaries and Canada Sub on a consolidated basis in accordance with GAAP.

“EBITDAR” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) amortized debt discount for such period, (v) rent,
common area maintenance payments, and other payments (including, without
limitation, taxes, insurance premiums and other related occupancy costs) under
operating leases (net of any sublease income) for such period, (vi) non-cash
losses and non-cash charges (excluding any non-cash charge in respect of an item
that was included in net income in a prior period and any non-cash charge that
relates to the write-down or write-off of inventory) for such period, and minus
(b) without duplication and to the extent included in Net Income (i) income tax
credits and refunds for such period, (ii) interest income for such period,
(iii) cash payments made during such period in respect of non-cash charges taken
in a prior period, and (iv) non-cash gains and non-cash items of income for such
period, all calculated for Holdings, its Domestic Subsidiaries and Canada Sub on
a consolidated basis in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of a Borrower, Canada Sub
or Riviera Sun which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Accounts shall not
include any Account of a Borrower or of Canada Sub:

 

10



--------------------------------------------------------------------------------

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent, and (iii) Prior Claims that
are unregistered and that secure amounts that are not yet due and payable;

(c) (i) which provides for a scheduled due date that is more than 60 days after
the date of the original invoice therefor, (ii) which is unpaid for more than 60
days after the original due date therefor, or (iii) which is unpaid more than 90
days after the date of the original invoice therefor; provided, that, Accounts
having an aggregate value not in excess of $25,000,000 that have a scheduled due
date more than 60 days but not more than 120 days from the date of the original
invoice therefor and which are not unpaid for more than 30 days after the
original due date or 135 days after the original invoice date shall not be
excluded for purposes of this clause (c);

(d) which has been written off the books of such Borrower, Canada Sub or Riviera
Sun or otherwise designated as uncollectible;

(e) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(f) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers,
Canada Sub and Riviera Sun exceeds 20% of the aggregate amount of Eligible
Accounts of all Borrowers, Canada Sub and Riviera Sun provided that Accounts
owing from Macy’s, Inc. that exceed 20% but that do not exceed 30% of the
aggregate Eligible Accounts shall not be excluded pursuant to this clause (f) so
long as Macy’s, Inc. maintains a corporate securities rating of at least BBB- by
S&P;

(g) with respect to which any covenant, representation or warranty contained in
this Agreement or in the applicable Security Agreement has been breached or is
not true;

(h) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Borrower’s, Canada Sub’s or Riviera Sun’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(i) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower, Canada Sub or Riviera Sun or if such Account
was invoiced more than once;

(j) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

11



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding under any state, provincial, territorial or
federal bankruptcy laws, (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(l) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(m) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province or territory of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent;

(n) which is owed in any currency other than U.S. dollars or Canadian dollars
(provided that on all Borrowing Base Certificates, reports and other
documentation required to be delivered to the Administrative Agent by the
Borrowers, Canada Sub or Riviera Sun hereunder, the aggregate amount of all
Accounts denominated in Canadian dollars shall be converted by the Borrower
Representative to U.S. dollars at the applicable foreign exchange conversion
rate as of the date of such Borrowing Base Certificate, report, or other
document);

(o) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(p) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(q) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent in its Permitted Discretion, to the extent of such excess;

(r) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(s) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(t) which is evidenced by any promissory note, chattel paper or instrument;

(u) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower, Canada Sub or Riviera Sun to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower, Canada Sub or Riviera Sun has filed such report or qualified to
do business in such jurisdiction;

 

12



--------------------------------------------------------------------------------

(v) with respect to which such Borrower, Canada Sub or Riviera Sun has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower, Canada Sub or Riviera Sun
created a new receivable for the unpaid portion of such Account;

(w) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(x) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower, Canada Sub
or Riviera Sun has or has had an ownership interest in such goods, or which
indicates any party other than such Borrower, Canada Sub or Riviera Sun as payee
or remittance party;

(y) which was created on cash on delivery terms;

(z) which is owing from an Account Debtor if, at any time within the prior 365
days, the Company has sold, transferred or assigned to the Factor any Account
(other than any assignment of an Account to the Factor only of the rights to
collect such Account) owing from such Account Debtor pursuant to any Factoring
Agreement;

(aa) which is owing from an Account Debtor, if the Company has assigned to the
Factor the right to collect any existing or future Account owing from such
Account Debtor; provided that, the Administrative Agent may, in its Permitted
Discretion, notwithstanding the provisions of this clause (aa) allow the Company
to include in Eligible Accounts up to a maximum of $15,000,000 in the aggregate
of Accounts outstanding at any time which, in accordance with one or more
Factoring Agreements, have been assigned to the Factor for purposes of
collection only but which remain the property of the Company, so long as the
Factor is contractually obligated to purchase such Accounts pursuant to and in
accordance with the terms of such Factoring Agreements (it being expressly
understood that the portion of any Account which constitutes a “Client Risk
Receivable” as such term is defined in the Factoring Agreements for which the
Company retains all or a portion of the risk of non-payment by the Account
Debtor, shall not be permitted to be included as an Eligible Account); or

(bb) which the Administrative Agent determines in its Permitted Discretion may
not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines in its Permitted Discretion is
unacceptable.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In the event that
an Account that was not previously sold, transferred or assigned to the Factor
is sold, transferred or assigned (including, without limitation, any assignment
to the Factor for purposes of collection only) to the Factor in accordance with
any Factoring Agreement, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Factored Account Certificate. In determining
the amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to

 

13



--------------------------------------------------------------------------------

the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower, Canada Sub or Riviera Sun may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrower, Canada
Sub or Riviera Sun to reduce the amount of such Account.

Notwithstanding any provision to the contrary set forth in this definition of
“Eligible Accounts”, in no event shall (x) any Accounts of Canada Sub which meet
the criteria set forth in this definition constitute Eligible Accounts until
such time as (i) the Administrative Agent shall have received a field
examination with respect to Canada Sub acceptable to the Administrative Agent in
its Permitted Discretion, (ii) the Administrative Agent shall have received a
true and complete wholesale customer list of Canada Sub in electronic form
(which list shall state each customer’s name, mailing address, phone number and
shall be certified as true and correct by a Financial Officer of the Borrower
Representative) and (iii) Canada Sub shall have entered into cash management
arrangements acceptable to the Administrative Agent in its Permitted Discretion,
or (y) any Accounts of Riviera Sun which meet the criteria set forth in this
definition constitute Eligible Accounts until such time as (i) Riviera Sun shall
have become a Loan Party in accordance with Sections 5.13 and 5.14, (ii) the
Administrative Agent shall have received a field examination and shall have
conducted such other diligence with respect to Riviera Sun, in each case
acceptable to the Administrative Agent in its Permitted Discretion, (iii) the
Administrative Agent shall have received a true and complete wholesale customer
list of Riviera Sun in electronic form (which list shall state each customer’s
name, mailing address, phone number and shall be certified as true and correct
by a Financial Officer of the Borrower Representative) and (iv) Riviera Sun
shall have entered into cash management arrangements acceptable to the
Administrative Agent in its Permitted Discretion.

“Eligible In-Transit Inventory” means In-Transit Inventory that meets all of the
criteria for inclusion as “Eligible Inventory” and that meets each of the
following criteria:

(a) the Administrative Agent shall have received such items with respect to such
Inventory as the Administrative Agent shall require in its Permitted Discretion
(which items may include, without limitation (1) a true and correct copy of a
negotiable bill of lading and other shipping documents for such Inventory;
(2) evidence that such Inventory is fully insured by marine or air cargo
insurance or similar insurance, in such amounts, with such insurance companies
and subject to such deductibles as are satisfactory to the Administrative Agent
in its Permitted Discretion and in respect of which the Administrative Agent has
been named as loss payee; and (3) confirmation that such bill of lading is
issued in the name of the applicable Borrower and consigned to the order of the
Administrative Agent and an agreement acceptable to the Administrative Agent has
been entered into with the applicable Borrower’s customs broker, pursuant to
which the customs broker has agreed that it holds the negotiable bill of lading
as agent for the Administrative Agent and has granted the Administrative Agent
access to the Inventory);

(b) the common carrier with which such Inventory is in transit is not an
Affiliate of the applicable vendor or supplier;

(c) the customs broker is not an Affiliate of any Loan Party; and

(d) such Inventory is and at all times continues to be acceptable to the
Administrative Agent in its Permitted Discretion.

“Eligible Inventory” means, at any time, the Inventory of a Borrower, Canada Sub
or Riviera Sun which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Inventory shall not
include any Inventory:

 

14



--------------------------------------------------------------------------------

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent, and (iii) Prior Claims that
are unregistered and that secure amounts that are not yet due and payable;

(c) which the Administrative Agent determines, in its Permitted Discretion, is
slow moving, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the applicable Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than such Borrower, Canada Sub or Riviera Sun
shall (i) have any direct or indirect ownership, interest or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

(g) which is not located at a facility owned or leased by a Borrower or Riviera
Sun in the U.S. or by Canada Sub in the U.S. or British Columbia, Canada;
provided, that (x) Inventory of any Borrower or Riviera Sun which is in transit
with a common carrier from vendors and suppliers within the U.S., (y) Inventory
of Canada Sub which is in transit from vendors and suppliers within the U.S. or
British Columbia, Canada, and (z) Eligible In-Transit Inventory having an
aggregate value not in excess of $45,000,000 which, in each case, otherwise
meets the criteria for Eligible Inventory shall not be excluded from Eligible
Inventory solely on the basis of this clause (g));

(h) which is located (i) at any Leased Distribution Center or (ii) any retail
location leased by such Borrower (other than a Leased Distribution Center) in
any Landlord Lien State, in each case, unless (x) the lessor has delivered to
the Administrative Agent a Collateral Access Agreement or (y) a Reserve for
rent, charges and other amounts due or to become due with respect to such
facility has been established by the Administrative Agent in its Permitted
Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;

 

15



--------------------------------------------------------------------------------

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by such Borrower, Canada Sub or
Riviera Sun as consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to such
Borrower, Canada Sub or Riviera Sun unless the Administrative Agent is satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such
Borrower, Canada Sub or Riviera Sun;

(p) for which reclamation rights have been asserted by the seller;

(q) which is Retail Inventory of Canada Sub;

(r) which is Wholesale Inventory produced for sale under a Material License
Agreement that has been terminated by the licensor party thereto as a result of
a default by any Borrower, Canada Sub or Riviera Sun under, a breach by any
Borrower, Canada Sub or Riviera Sun of, or a failure of any Borrower, Canada Sub
or Riviera Sun to comply with the terms of, such Material License Agreement;

(s) which is Wholesale Inventory produced for sale under a Material License
Agreement that has expired in accordance with its terms to the extent such
Wholesale Inventory remains unsold after the expiration of the applicable
sell-off period under such Material License Agreement; or

(t) which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

Notwithstanding any provision to the contrary set forth in this definition of
“Eligible Inventory”, in no event shall (x) any Inventory of Canada Sub which
meets the criteria set forth in this definition constitute Eligible Inventory
until such time as the Administrative Agent shall have received (i) a field
examination and an Inventory appraisal with respect to Canada Sub, in each case,
acceptable to the Administrative Agent, in its Permitted Discretion, and
(ii) the Administrative Agent shall have received a true and complete wholesale
customer list of Canada Sub in electronic form (which list shall state each
customer’s name, mailing address, phone number and shall be certified as true
and correct by a Financial Officer of the Borrower Representative), or (y) any
Inventory of Riviera Sun which meets the criteria set forth in this definition
constitute Eligible Inventory until such time as (i) Riviera Sun shall have
become a Loan Party in accordance with the terms of Sections 5.13 and 5.14,
(ii) the Administrative Agent shall have received a field examination and an
Inventory appraisal with respect to Riviera Sun, and shall have completed its
due diligence regarding Riviera Sun, in each case, acceptable to the
Administrative Agent,

 

16



--------------------------------------------------------------------------------

in its Permitted Discretion, and (iii) the Administrative Agent shall have
received a true and complete wholesale customer list of Riviera Sun in
electronic form (which list shall state each customer’s name, mailing address,
phone number and shall be certified as true and correct by a Financial Officer
of the Borrower Representative).

“Eligible Retail Inventory” means Eligible Inventory that is Retail Inventory.
For the avoidance of doubt, no Retail Inventory of Canada Sub shall constitute
Eligible Retail Inventory.

“Eligible Retail LC Inventory” means, at any time, Retail Inventory that would
be Eligible Retail Inventory but for the fact that the Borrowers, or Riviera Sun
(as the case may be), have not paid for such Retail Inventory and instead, such
Retail Inventory is subject to commercial Letters of Credit issued for the
account(s) of one or more of the Borrowers, or Riviera Sun (as the case may be),
and for the benefit of the sellers of such Retail Inventory, each of which
commercial Letters of Credit has an expiry date that is no later than ninety
(90) days from the date of issuance of such Letter of Credit, and which
Inventory is and at all times continues to be acceptable to the Administrative
Agent in its Permitted Discretion.

“Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.

“Eligible Wholesale LC Inventory” means, at any time, Wholesale Inventory that
would be Eligible Wholesale Inventory but for the fact that the Borrowers,
Canada Sub or Riviera Sun (as the case may be), have not paid for such Wholesale
Inventory and instead, such Wholesale Inventory is subject to commercial Letters
of Credit issued for the account(s) of one or more of the Borrowers, Canada Sub
or Riviera Sun (as the case may be), and for the benefit of the sellers of such
Wholesale Inventory, each of which commercial Letters of Credit has an expiry
date that is no later than ninety (90) days from the date of issuance of such
Letter of Credit, and which Inventory is and at all times continues to be
acceptable to the Administrative Agent in its Permitted Discretion.

“End of Month Inventory Reliance” means, as of the end of any month during any
fiscal year of Holdings, the positive amount, if any, by which (a) the sum of
(i) the outstanding principal amount of Revolving Loans at the end of such
month, plus (ii) the aggregate amount available to be drawn under all standby
Letters of Credit outstanding at the end of such month, exceeds (b) an amount
equal to (i) 85% of (A) Eligible Accounts at the end of such month, minus
(B) the Dilution Reserve at the end of such month, plus (ii) 100% of cash of the
Borrowers held in deposit or securities accounts maintained at Chase or its
Affiliates subject to control agreements in favor of the Administrative Agent
for the benefit of the Lenders at the end of such month. End of Month Inventory
Reliance for any month shall be determined based on the Borrowing Base
Certificate for such month.

“Environmental Laws” means all laws, rules, regulations, codes, guidelines,
bulletins, rulings, ordinances, orders, orders-in-council, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a U.S. Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any U.S. Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any U.S. Pension Plan; (d) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any U.S. Pension Plan; (e) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any U.S. Pension Plan or Plans or
to appoint a trustee to administer any Plan; (f) the incurrence by any Borrower
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any U.S. Pension Plan or Multiemployer Plan; or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any wholly-owned
Domestic Subsidiary of a Foreign Subsidiary, (c) any Dormant Subsidiary, (d) any
Immaterial Domestic Subsidiary, and (e) VM Retail Ventures, LLC, a Delaware
limited liability company.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i)

 

18



--------------------------------------------------------------------------------

such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Airway Release” means any airway release that (a) was issued by the
Issuing Bank under that certain Amended and Restated Financing Agreement dated
as of April 3, 2008 by and among the Company, Holdings, the Subsidiaries of
Holdings party thereto, Chase in its capacity as successor administrative agent,
and the lenders party thereto, (b) is outstanding on the Effective Date and
(c) is listed on Schedule 1.01(b).

“Existing Letter of Credit” means any letter of credit that (a) was issued by
the Issuing Bank under that certain Amended and Restated Financing Agreement
dated as of April 3, 2008 by and among the Company, Holdings, the Subsidiaries
of Holdings party thereto, Chase in its capacity as successor administrative
agent, and the lenders party thereto, (b) is outstanding on the Effective Date
and (c) is listed on Schedule 1.01(b).

“Existing Steamship Guarantee” means any steamship guarantee that (a) was issued
by the Issuing Bank under that certain Amended and Restated Financing Agreement
dated as of April 3, 2008 by and among the Company, Holdings, the Subsidiaries
of Holdings party thereto, Chase in its capacity as successor administrative
agent, and the lenders party thereto, (b) is outstanding on the Effective Date
and (c) is listed on Schedule 1.01(b).

“Factor” means (a) The CIT Group/Commercial Services, Inc., in its capacity as
factor of certain Accounts of the Company pursuant to the Factoring Agreements,
or (b) any other financial institution acceptable to the Administrative Agent in
its Permitted Discretion, that replaces The CIT Group/Commercial Services, Inc.
in its capacity as factor of certain Accounts of the Company pursuant to the
Factoring Agreements.

“Factored Account Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit G or another form which is acceptable to the
Administrative Agent in its sole discretion, which sets forth detailed
information regarding all Accounts of the Company that have been sold, assigned
or transferred to the Factor since the date of the last Factored Account
Certificate delivered to the Administrative Agent (including details regarding
each Account that has been purchased and paid for by the Factor, each Account
for which the right of collection only has been assigned to the Factor and for
which the Factor remains contractually obligated to purchase under the Factoring
Agreements, and each Account for which the right of collection has been assigned
to the Factor but for which the Company bears some or all of the risk of
non-payment by the Account Debtor).

“Factoring Agreements” means (a) that certain Credit Approved Receivables
Purchasing Agreement, dated as of February 15, 2010, between Factor and the
Company, as modified, amended or supplemented prior to the Effective Date (the
“CIT CARPA”), (b) those certain side letter agreements between the Factor and
the Company entered into prior to the Effective Date which, by their express
terms, make reference to the CIT CARPA, (c) any modifications, amendments,
supplements or side letter agreements that may from time to time after the
Effective Date be entered into by the Factor and the Company and that reference
the CIT CARPA, (provided, that any such modification, amendment, supplement or
side letter agreement that is material shall be in form and substance and on
terms

 

19



--------------------------------------------------------------------------------

acceptable to the Administrative Agent in its Permitted Discretion), (d) any
other arrangement between the Factor and the Company pursuant to which the
Company sells, assigns or transfers certain of its Accounts (including, without
limitation, any assignment of rights of collection), in each case, in form and
substance and on terms acceptable to the Administrative Agent in its Permitted
Discretion, and (e) any replacement of the arrangements described in clauses
(a) through (d) of this definition, in each case, on terms acceptable to the
Administrative Agent in its Permitted Discretion. Notwithstanding any provision
to the contrary set forth in this definition, (i) a change to any fees, rate of
interest or commissions charged by Factor under the Factoring Agreements or
(ii) any extension of any Factoring Agreement, shall not, in either case, be
deemed to be a material change requiring the consent of the Administrative
Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or of a Loan Guarantor, as
applicable.

“Fixed Charges” means, for any period, without duplication, the sum of (i) cash
Interest Expense, (ii) prepayments and regularly scheduled principal payments on
indebtedness (excluding principal payments in respect of the Revolving Loans),
(iii) earn out and similar payments, (iv) taxes paid in cash, (iv) dividends,
distributions and other Restricted Payments paid in cash, (v) payments in
respect of Capital Lease Obligations, (vi) cash contributions to any Pension
Plan, and (vii) rent and common area maintenance payments under operating
leases, all calculated for Holdings, its Domestic Subsidiaries and Canada Sub on
a consolidated basis in accordance with GAAP.

“Fixed Charge Coverage Ratio” means, for any period of twelve consecutive
months, the ratio of (a) EBITDAR for such period minus the unfinanced portion of
Capital Expenditures (it being understood that Capital Expenditures financed
with Revolving Loans shall be deemed to be unfinanced Capital Expenditures for
purposes of this clause (a)) to (b) Fixed Charges for such period, all
calculated for Holdings, its Domestic Subsidiaries and Canada Sub on a
consolidated basis in accordance with GAAP.

“Fixed Charge Coverage Ratio Trigger Event” means either (a) an Event of Default
shall occur or (b) Availability shall fall below the greater of (i) 12.5% of the
Aggregate Revolving Commitments in effect at such time or (ii) $47,250,000.

“Fixed Charge Coverage Ratio Test Period” means the period (a) commencing with a
Fixed Charge Coverage Ratio Trigger Event and (b) ending on the first day
thereafter when, at all times for ninety consecutive days (i) Availability has
exceeded the greater of (x) 12.5% of the Aggregate Revolving Commitments in
effect at such time or (y) $47,250,000 and (ii) no Event of Default has existed.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is not subject to U.S. or Canadian law and that is
established, maintained or contributed to by any Loan Party or any of its
Subsidiaries or Affiliates or in respect of which any Loan Party or any of its
Subsidiaries or Affiliates has any liability, obligation or contingent
liability.

 

20



--------------------------------------------------------------------------------

“Foreign Pension Event” means (a) the whole or partial withdrawal of any Loan
Party or any Subsidiary of a Loan Party from a Foreign Pension Plan during a
plan year; or (b) the filing of a notice of intent to terminate in whole or in
part a Foreign Pension Plan or the treatment of a Foreign Pension Plan amendment
as a termination or partial termination; or (c) the institution of proceedings
by any Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer a Foreign Pension Plan; or (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination of winding up or the appointment of trustee to administer,
any Foreign Pension Plan, in each case, which could reasonably be expected to
result in liabilities or obligations of any Loan Party in an amount in excess of
$10,000,000.

“Foreign Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is not a Domestic Subsidiary (other than, for so long as Canada Sub
is a “Loan Party” hereunder, Canada Sub).

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means G-III Apparel Group, Ltd., a Delaware corporation.

 

21



--------------------------------------------------------------------------------

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of the end of any fiscal year, for the period of four consecutive
fiscal quarters then ended, were less than the lesser of (x) $1,000,000 and
(y) 1% of the consolidated revenues of Holdings and its Subsidiaries for such
period, or (ii) the consolidated assets of which, as of the end of any fiscal
year, were less than the lesser of (x) $1,000,000 and (y) 1% of the consolidated
total assets of Holdings and its Subsidiaries as of the end of such fiscal year,
in each case, as reflected on the most recent annual or quarterly consolidated
financial statements of Holdings and its Subsidiaries.

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of the end of any fiscal year, for the period of four consecutive
fiscal quarters then ended, were less than the lesser of (x) $1,000,000 and
(y) 1% of the consolidated revenues of Holdings and its Subsidiaries for such
period, or (ii) the consolidated assets of which, as of the end of any fiscal
year, were less than the lesser of (x) $1,000,000 and (y) 1% of the consolidated
total assets of Holdings and its Subsidiaries as of the end of such fiscal year,
in each case, as reflected on the most recent annual or quarterly consolidated
financial statements of Holdings and its Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person under any earnout or similar arrangement (including,
without limitation, the Seller Earnout Obligation) and (l) any other Off-Balance
Sheet Liability of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not described in (a), Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
May 29, 2012 relating to the Borrowers and the Transactions.

“Intellectual Property” means, all intellectual property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the Administrative Agent, the Factor and the Company,
(together with any replacement thereof reasonably acceptable to the
Administrative Agent among the Administrative Agent, the Factor and the Company,
Canada Sub and/or Riviera Sun) as the same may be amended, restated, replaced,
or otherwise modified from time to time.

 

22



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any Person for any period, total interest expense
(including that attributable to Capital Lease Obligations) of such Person for
such period with respect to all outstanding Indebtedness of such Person
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptances and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for such Person for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“In-Transit Inventory” means Inventory of a Borrower, Canada Sub or Riviera Sun,
as applicable, which has been fully paid for by such Borrower, Canada Sub or
Riviera Sun, is in-transit with a common carrier from a vendor or supplier
located outside the continental U.S. (or in the case of Canada Sub, outside of
the continental U.S. or British Columbia, Canada) to a public warehouse,
distribution center, private warehouse or other facility within the continental
U.S. (or, in the case of Canada Sub, British Columbia, Canada) owned or leased
by a Borrower, Canada Sub or Riviera Sun, as applicable, and for which such
Borrower, Canada Sub or Riviera Sun, as applicable, has legal title at the time
such Inventory is delivered to the common carrier (or legal title to such
Inventory passes to such Borrower, Canada Sub or Riviera Sun upon delivery to
the common carrier).

“Inventory” has the meaning assigned to such term in the applicable Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit,
and its successors in such capacity as provided in Section 2.07(i). The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

23



--------------------------------------------------------------------------------

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

“Landlord Lien State” means the States of Pennsylvania, Washington and Virginia
and the Commonwealth of Puerto Rico, together with any other jurisdiction the
laws of which are changed after the Effective Date to provide for the liens in
favor of the landlords of such jurisdiction to have priority over the liens in
favor of the Administrative Agent on Inventory; provided, that if the laws of
any such jurisdiction are changed after the Effective Date so as to provide for
the liens in favor of the Administrative Agent on Inventory to have priority
over the liens in favor of the landlords of such jurisdiction, then such
jurisdiction shall no longer be a “Landlord Lien State” as such term is used
herein.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure.

“Leased Distribution Center” means any distribution center or similar facility
leased or subleased by any Borrower (as lessee or sublessee, as applicable,
including without limitation, the distribution centers leased by the Borrowers
located in Secaucus, New Jersey, South Brunswick, New Jersey, Jamesburg, New
Jersey and Brooklyn Park, Minnesota.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit (including any Existing Letter of
Credit), Steamship Guarantee or Airway Release issued pursuant to this
Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits having a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

24



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Loan Guaranty, the
Collateral Documents, the Intercreditor Agreement, the Seller Subordination
Agreement and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party (other than the Borrowers).

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee
(including, without limitation, the Canada Sub Guarantee), in form and substance
reasonably satisfactory to the Administrative Agent, delivered by any Loan
Guarantor, as any such Guarantee may be amended or modified from time to time.

“Loan Parties” means Holdings, the Borrowers, Holdings’ Domestic Subsidiaries
(other than the Borrowers and any Excluded Subsidiary), Canada Sub, and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of Holdings,
the Borrowers and their Subsidiaries (other than Excluded Subsidiaries), taken
as a whole, (b) the ability of the Loan Parties, taken as a whole, to perform
any of their obligations under the Loan Documents to which they are parties,
(c) any portion of the Collateral having a value in excess of $10,000,000, or
the Administrative Agent’s Liens (on behalf of itself and the Lenders) on any
portion of the Collateral having a value in excess of $10,000,000 or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Loan Party or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material License Agreement” means (a) the Calvin Klein License Agreements
(taken as a whole, it being understood that no single Calvin Klein License
Agreement on its own shall constitute a Material License Agreement unless such
single Calvin Klein License Agreement meets the criteria set forth in clause
(b) of this definition), and (b) any product and brand licensing agreement or
group of product and

 

25



--------------------------------------------------------------------------------

brand licensing agreements with respect to a single product or brand, or group
of related products or brands, (other than the Calvin Klein License Agreements)
to which any Loan Party is a party or by which any Loan Party is bound and from
which the Loan Parties derive revenues in any fiscal year in excess of 5% of the
Loan Parties’ aggregate revenues from wholesale sales.

“Maturity Date” means the earliest to occur of (a) the fifth anniversary of the
Effective Date, (b) 91 days prior to the maturity date of the Subordinated
Seller Notes and (c) any date on which the Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Tranche” has the meaning assigned to such term in
Section 2.09(e).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings, its Domestic Subsidiaries and Canada Sub, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated or amalgamated with Holdings, any
of its Domestic Subsidiaries or Canada Sub, (b) the income (or deficit) of any
Person (other than a Subsidiary) in which Holdings, any of its Domestic
Subsidiaries or Canada Sub has an ownership interest, except to the extent that
any such income is actually received by Holdings or such Subsidiary in the form
of dividends or similar distributions and (c) the undistributed earnings of any
Domestic Subsidiary (or Canada Sub) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

26



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents, including, without
limitation, interest and fees that accrue after the commencement of any
Bankruptcy Event with respect to any Loan Party or any Subsidiary of any Loan
Party.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any U.S. Pension Plan, Canadian Pension Plan or Foreign
Pension Plan.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” means (I) the Target Acquisition, and (II) any
Acquisition by any Borrower or Loan Guarantor in a transaction that satisfies
each of the following requirements: (a) such Acquisition is not a hostile
acquisition or contested by the Person to be acquired; (b) the assets being
acquired (other than a de minimis amount of assets in relation to Borrowers’ and
Loan Guarantors’ total assets), or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of the
Company or any of its Subsidiaries or a business reasonably related thereto;
(c) both before and after giving effect to such Acquisition, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the context thereof); (d) no Default or Event of
Default shall have occurred and be continuing or would result from the
consummation of such Acquisition; (e) (i) as soon as available, but not less
than twenty (20) days prior to such Acquisition, the Borrowers have provided the
Administrative Agent with notice of such Acquisition and a summary of the terms
of such Acquisition, (ii) as soon as available, but not less than ten (10) days
prior to such Acquisition, the Borrowers shall have provided the Administrative
Agent with a copy of all available business and financial information reasonably
requested by Administrative Agent including pro forma financial statements,
statements of cash flow, financial covenant projections, and Availability
projections, and (iii) not less than ten (10) days prior to the anticipated
closing date of such Acquisition, the Borrowers shall have provided the
Administrative Agent with the then current drafts of the acquisition agreement
and other material documents relative to such Acquisition; (f) if such
Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that the acquired Person shall become a direct,
wholly-owned Subsidiary of a Borrower or Loan Guarantor and, in accordance with
Section 5.13, a Loan Party pursuant to the terms of this Agreement; (g) if such
Acquisition is an acquisition of assets, the Acquisition is structured so that a
Borrower or Loan Guarantor shall acquire such assets; (h) all or substantially
all of the assets being acquired are located within the United States, or the
Person whose Equity Interests are being acquired is organized in a jurisdiction
located within the United States (provided, that, this clause (h) shall not
prohibit Holdings from forming a direct, wholly-owned Foreign Subsidiary of
Holdings which may be used to consummate any Acquisition which meets all
criteria set forth in this definition of “Permitted Acquisition”, other than
this clause (h)); (i) no Indebtedness will be incurred, assumed, or would exist
with respect to Holdings or its Subsidiaries as a result of such Acquisition,
other than Indebtedness permitted under Section 6.01 and no Liens will be
incurred, assumed, or would exist with respect to the assets of Holdings or its
Subsidiaries as a result or such Acquisition other than Permitted Liens; (j) the
Fixed Charge Coverage Ratio for the period of twelve consecutive months most
recently ended prior to the closing of such Acquisition for which financial
statements are available (determined on a pro forma basis as if such Acquisition
and all borrowings related thereto had occurred on the first day of such twelve
month period) shall equal or exceed 1.15 to 1.00, (k) the Borrowers shall have
provided the Administrative Agent with a certificate of a Financial Officer of
the Borrowers calculating the Fixed Charge Coverage Ratio on a pro forma basis
after giving effect to such Acquisition and demonstrating compliance with the
foregoing clause (j), which certificate shall be satisfactory in form and
substance to the Administrative Agent; and (l) on a pro forma basis, at all
times during (x) the period of ninety (90) days prior to the closing of such
Acquisition and (y) the period of ninety (90) days after the closing of such
Acquisition, Availability (determined, in each case, as if all Revolving Loans
incurred to fund such Acquisition had occurred on the ninetieth day prior to the
actual closing date of such Acquisition) shall equal or exceed the greater of
(i) 17.5% of the Aggregate Revolving Commitments at such time and
(ii) $65,250,000. Unless otherwise consented to in writing by the Administrative
Agent, in no event will assets acquired pursuant to a Permitted Acquisition
constitute assets eligible for inclusion in the Borrowing Base prior to
completion of a field examination and other due diligence acceptable to
Administrative Agent in its Permitted Discretion.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

28



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary; and

(g) customary restrictions in any license agreement with a Borrower as a
licensee, including without limitation, with respect to the sale of Inventory
(provided that the Borrowers shall give the Administrative Agent prompt notice
of the execution of any such license agreement);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

29



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PPSA” means the Personal Property Security Act (British Columbia), including
the regulations thereto, provided that, if perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the personal property security legislation or
other applicable legislation with respect to personal property security, in
effect in a jurisdiction other than British Columbia, “PPSA” means the Personal
Property Security Act or such other applicable legislation in effect from time
to time in such other jurisdiction for the purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.05(a); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(c) the issuance by Holdings or the Company of any Equity Interests, or the
receipt by Holdings or the Company of any capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) (or interests similar thereto under applicable law)
including for amounts owing for employee source deductions, vacation pay, goods
and services taxes, sales taxes, harmonized sales taxes, municipal taxes,
worker’s compensation, pension fund obligations and overdue rents.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Purchaser” means VBQ Acquisition B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, in its capacity as the purchaser under the Target
Purchase Agreement.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04.

 

30



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers, Canada Sub or Riviera Sun from information
furnished by or on behalf of the Borrowers, Canada Sub or Riviera Sun, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments; provided that, as
long as there are only two Lenders, Required Lenders shall mean both Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges, reserves for Accounts that have been sold, transferred or assigned to
the Factor, or with respect to which the Factor has been assigned the right of
collection, in each case, pursuant to the Factoring Agreements, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges and Prior Claims) with respect to
the Collateral or any Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in Holdings or any
Subsidiary, (b) any payment or other distribution (whether in cash, securities
or other property) of or in respect of principal of or interest on any
Subordinated Indebtedness (including Indebtedness in respect of the Subordinated
Seller Notes), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Subordinated Indebtedness, (c) any payment or other distribution (whether
in cash, securities or other property) in respect of any earnout obligation
(including the Seller Earnout Obligation), and (d) any principal payment in
respect of any unsecured Indebtedness incurred pursuant to Section 6.01(l).

“Retail Inventory” means Inventory to be sold by the Borrowers or Riviera Sun
through the Borrowers’ or Riviera Sun’s retail distribution channels.

 

31



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Revolving Lender pursuant to Section 9.04. The initial amount of each Revolving
Lender’s Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Revolving Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Revolving Lenders’ Revolving Commitments is $450,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Riviera Sun” means Riviera Sun, Inc., a Delaware corporation.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Seasonal Supplemental Amount” shall mean (a) during the period from the
Effective Date through April 30, 2013, $0, (b) during the period from May 1,
2013 through July 31, 2013, $25,000,000, and (c) at all times from and after
August 1, 2013, $0.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates.

“Security Agreement” means, the Canadian Security Agreement or the U.S. Security
Agreement, as the case may be.

“Seller” means Fashion Fund I B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, in its capacity as the seller under the Target Purchase
Agreement.

“Seller Earnout Obligation” means the obligation of Purchaser to pay earnout
payments to the Seller pursuant to Appendix 3.3 of the Target Purchase Agreement
as in effect on the Effective Date.

“Seller Subordination Agreement” means the Subordination and Intercreditor
Agreement in substantially the form of Exhibit F hereto, to be entered into by
the Administrative Agent, the Seller and the Loan Parties at the time of or
prior to the consummation of the Target Acquisition, as the same may be amended,
supplemented or otherwise modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

32



--------------------------------------------------------------------------------

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The Standby LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate Standby LC Exposure.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Steamship Guarantees” means steamship guarantees (including any Existing
Steamship Guarantees) agreed to be issued or caused to be issued by the Issuing
Bank in accordance with the terms of the Continuing Agreement for Commercial and
Standby Letters of Credit.

“Subordinated Indebtedness” means (a) the Indebtedness of the Purchaser under
the Subordinated Seller Notes (and any guaranty by any Loan Party thereof) and
(b) any Indebtedness of any Person (other than the Indebtedness referred to in
the foregoing clause (a)), the payment of which is subordinated to payment of
the Secured Obligations upon terms satisfactory to the Administrative Agent in
its Permitted Discretion.

“Subordinated Seller Notes” means the promissory notes in the aggregate
principal amount of €15,000,000 to be issued by Purchaser in favor of Seller at
the time of the consummation of the Target Acquisition pursuant to the Target
Purchase Agreement, as the same may be amended, restated or otherwise modified
from time to time in accordance with this Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposure and unused Revolving Commitments representing
at least 662/3% of the sum of the Aggregate Revolving Exposure and unused
Revolving Commitments.

 

33



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Loan Party means any and all obligations of such Loan
Party owing to one or more Lenders or their respective Affiliates, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Syndication Agent” means each of Bank of America, N.A., HSBC Bank USA, NA and
Wells Fargo, National Association in its capacity as a co-syndication agent
hereunder.

“Target” means Vilebrequin International, SA, a corporation (société anonyme)
incorporated under the laws of Switzerland.

“Target Acquisition” means the acquisition by the Loan Parties from the Seller
of not less than 80% of the outstanding Equity Interests of the Target pursuant
to the Target Purchase Agreement.

“Target Purchase Agreement” means the Agreement for the Sale and Purchase of
Shares in the Capital of Vilebrequin International SA, to be entered into by the
Seller, the Purchaser and Target in substantially the form delivered to the
Administrative Agent on the Effective Date, as the same may be amended, restated
or otherwise modified from time to time in accordance with this Agreement.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Funded Debt” means the outstanding principal amount of all Indebtedness
of Holdings, its Domestic Subsidiaries, and Canada Sub determined on a
consolidated basis (without duplication) (including, without limitation, all
Indebtedness of Holdings, its Domestic Subsidiaries and Canada Sub (whether
direct or contingent) in respect of the Subordinated Seller Notes and the Seller
Earnout Obligation) but excluding any obligations of Holdings, any Domestic
Subsidiary of Holdings, or Canada Sub as an account party in respect of letters
of credit and letters of guaranty.

“Total Funded Debt to EBITDA Ratio” means, as of any date of determination, the
ratio of (a) Total Funded Debt as of such date to (b) EBITDA for the period of
twelve consecutive fiscal months ending on such date.

 

34



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder
and the granting of Liens by the Loan Parties under the Loan Documents and
(b) the consummation of the Target Acquisition.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

“U.S. Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, and any
other pledge or security agreement (other than the Canadian Security Agreement
and the Canadian Pledge Agreement) entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document) or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that (i) an Event of Default occurs, (ii) the Seasonal Supplemental Amount is
greater than $0 or (iii) Availability falls below the greater of (A) 15% of the
Aggregate Revolving Commitments and (B) $56,250,000; and (b) continuing until
the date on which (i) the Seasonal Supplement Amount is $0 and (ii) at all times
during the preceding sixty (60) consecutive days, (A) no Event of Default has
existed, and (B) Availability has been greater than the greater of (1) 15% of
the Aggregate Revolving Commitments and (2) $56,250,000.

“Wholesale Inventory” means Inventory to be sold by the Borrowers, Canada Sub or
Riviera Sun through the Borrowers’, Canada Sub’s or Riviera Sun’s wholesale
distribution channels.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower Representative and the Administrative
Agent.

 

35



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment, or (b) the Aggregate Revolving Exposure exceeding the lesser of
(i) the Aggregate Revolving Commitments and (ii) the sum of the Borrowing Base
plus the Seasonal Supplemental Amount, subject, in the case of clause (b)(ii),
to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

 

36



--------------------------------------------------------------------------------

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000. ABR Revolving Borrowings
may be in any amount. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone not later than (a) in the case of a Eurodollar Borrowing, 10:00
a.m., Chicago time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, noon, Chicago time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower Representative. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:

 

  (i) the name of the applicable Borrower(s);

 

  (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

  (iii) the date of such Borrowing, which shall be a Business Day;

 

  (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

  (v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

37



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, ratably on behalf of all Lenders in
accordance with their respective Applicable Percentages, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
(x) the aggregate amount of Protective Advances plus the aggregate amount of
Overadvances outstanding at any time shall not at any time exceed $45,000,000;
(y) no Protective Advance shall cause any Lender’s Revolving Exposure to exceed
such Lender’s Revolving Commitment, and (z) the aggregate amount of outstanding
Protective Advances plus the Aggregate Revolving Exposure shall not exceed the
Aggregate Revolving Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.03 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be ABR Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.03 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05. Swingline Loans and Overadvances.

(a) The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing, the Swingline Lender may elect to have the terms of this
Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of the
Revolving Lenders and in the amount requested, same day funds to the Borrowers,
on the applicable Borrowing date

 

38



--------------------------------------------------------------------------------

to the Funding Account(s) (each such Loan made solely by the Swingline Lender
pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Revolving Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. In addition, the
Borrowers hereby authorize the Swingline Lender to, and the Swingline Lender
shall, subject to the terms and conditions set forth herein (but without any
further written notice required), not later than 1:00 p.m., Chicago time, on
each Business Day, make available to the Borrowers by means of a credit to the
Funding Account(s), the proceeds of a Swingline Loan to the extent necessary to
pay items to be drawn on any Controlled Disbursement Account that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the Swingline Lender to make available to the Borrowers a Swingline
Loan in the amount necessary to pay all items to be so drawn on any such
Controlled Disbursement Account on such Business Day, then the Borrowers shall
be deemed to have requested an ABR Borrowing pursuant to Section 2.03 in the
amount of such deficiency to be made on such Business Day. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $45,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before giving effect to such Swingline Loan). All
Swingline Loans shall be ABR Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, ratably on behalf of the Revolving Lenders in accordance with their
respective Applicable Percentages, in amounts that exceed Availability (any such
excess Revolving Loans are herein referred to collectively as “Overadvances”);
provided that, no Overadvance shall result in a Default due to Borrowers’
failure to comply with Section 2.01 for so long as such Overadvance remains
outstanding in accordance with the terms of this paragraph, but solely with
respect to the amount of such Overadvance. In addition, Overadvances may be made
even if the condition precedent set forth in Section 4.03(c) has not been
satisfied. All Overadvances shall constitute ABR Borrowings. The authority of
the Administrative Agent to make Overadvances is limited to an aggregate amount
which, when added to the aggregate amount of Protective Advances then
outstanding, shall not exceed $45,000,000 at any time, no Overadvance may remain
outstanding for more than sixty days and no Overadvance shall cause any
Revolving Lender’s Revolving Exposure to exceed its Revolving Commitment;
provided that, the Required Lenders may at any time revoke the Administrative
Agent’s authorization to make Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Loan.

 

39



--------------------------------------------------------------------------------

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.03
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover from such Lender on demand such amount, together with interest
thereon, as specified in Section 2.07.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Borrower, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 9:00 am, Chicago time, at least
three Business Days prior to the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $110,000,000, (ii) the
Standby LC Exposure shall not exceed $10,000,000, (iii) the Commercial LC
Exposure shall not exceed $100,000,000, and (iv) the Aggregate Revolving
Exposures shall not exceed the lesser of (A) the Aggregate Revolving Commitments
and (B) the sum of (x) the Borrowing Base and (y) the Seasonal Supplemental
Amount.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that a Letter of
Credit may provide that its expiration date shall be automatically extended (but
not beyond the date specified in clause (ii) below) to a date not more than one
year after the then outstanding expiration date

 

40



--------------------------------------------------------------------------------

unless, at least a specified number of days prior to such then existing
expiration date, the Issuing Bank shall have given the beneficiary thereof
notice, in a form that may be specified in such Letter of Credit, that such
expiration date shall not be so extended, and (ii) the date that is five
Business Days prior to the Maturity Date; provided that, in the case of any
Letter of Credit providing for an annual automatic renewal, such Letter of
Credit may be automatically extended for a period of up to one year after the
Maturity Date so long as (A) the Borrowers provide cash collateral for the LC
Exposure related thereto in accordance with Section 2.06(j) on or prior to the
effective date of such extension and (B) the aggregate LC Exposure of all
Letters of Credit so extended under this proviso shall not exceed $10,000,000.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrowers for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or,
(ii) if such notice has not been received by the Borrower Representative prior
to such time on such date, then not later than 11:00 a.m., Chicago time, on
(A) the Business Day that the Borrower Representative receives such notice, if
such notice is received prior to 9:00 a.m., Chicago time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

41



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.

 

42



--------------------------------------------------------------------------------

Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. In addition, if the Borrowers are required to provide cash
collateral in connection with an extension of a Letter of Credit pursuant to
Section 2.04(c), then, on or prior to the effective date of any such extension,
the Borrowers shall deposit in the LC Collateral Account an amount in cash equal
to 105% of the LC Exposure in respect of the Letter of Credit subject to such
extension plus accrued and unpaid interest thereon. Any such deposit of cash
collateral pursuant to this Section 2.06(k) shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrowers hereby grant the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived as confirmed in writing by the Administrative
Agent.

 

43



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account; provided that ABR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

44



--------------------------------------------------------------------------------

(d) the name of the applicable Borrower, the Borrowing to which such Interest
Election Request applies and if different options are being elected with respect
to different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(e) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(f) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(g) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(h) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(i) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and other
Obligations, together with accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $10,000,000 and (ii) the Borrowers shall
not reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the sum of
the Revolving Exposures would exceed the lesser of (i) the Aggregate Revolving
Commitments and (ii) the sum of (x) the Borrowing Base plus (y) the Seasonal
Supplemental Amount.

 

45



--------------------------------------------------------------------------------

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least five Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the Aggregate Revolving
Commitments (an “Aggregate Commitment Increase”) by obtaining additional
Revolving Commitments on the same terms as the existing Commitments (with such
changes as shall be necessary to incorporate any Multicurrency Tranche as
provided in this Section 2.09), either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Borrower Representative,
on behalf of the Borrowers, may make a maximum of four (4) such requests,
(iii) the Administrative Agent has approved the identity of any such new Lender,
such approval not to be unreasonably withheld, (iv) any such new Lender assumes
all of the rights and obligations of a “Lender” hereunder, (v) the aggregate
amount of all such Aggregate Commitment Increases, plus the aggregate amount of
any Multicurrency Tranche, shall not exceed $100,000,000, (vi) the conditions
and procedures described in Section 2.09(f) have been satisfied and (vii) no
Lender shall have any obligation to increase its Revolving Commitment in
connection with any such Aggregate Commitment Increase or Multicurrency Tranche
requested by the Borrowers hereunder. The Borrowers shall also have the right to
create a separate multicurrency tranche (the “Multicurrency Tranche”), which
Multicurrency Tranche shall be in a minimum amount of the Dollar equivalent of
$25,000,000 and shall not exceed the Dollar equivalent of $35,000,000 in the
aggregate.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase would cause the Revolving Commitments including the
aggregate amount of any Multicurrency Tranche to exceed $550,000,000. As a
condition precedent to such an increase, the Borrowers shall deliver to the
Administrative Agent (i) a certificate of each Loan Party (in sufficient copies
for each Lender) signed by an authorized officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (y) no Default exists and
(ii) such opinions of counsel, certificates and other documents as the
Administrative Agent may reasonably request in connection therewith, all of
which shall be satisfactory in form and substance to the Administrative Agent.

(g) Within a reasonable time after the effective date of any Aggregate
Commitment Increase or Multicurrency Tranche, the Administrative Agent shall,
and is hereby authorized and directed to, revise the Commitment Schedule to
reflect such increase or Multicurrency Tranche, and shall distribute such
revised Commitment Schedule to each of the Lenders and the Borrowers, whereupon
such revised Commitment Schedule shall replace the old Commitment Schedule and
become part of this Agreement. On the Business Day following any such increase,
all outstanding ABR Loans shall be reallocated among

 

46



--------------------------------------------------------------------------------

the Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Applicable Percentages and the Lenders shall make adjustments
among themselves with respect to the Loans then outstanding and amounts of
principal, interest, commitment fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to effect such reallocation. Eurodollar Loans shall not be
reallocated among the Lenders until the expiration of the applicable Interest
Period in effect at the time of any such increase, at which time any such
Eurodollar Loans being continued shall be reallocated, and any such Eurodollar
Loans being converted to ABR Loans shall be converted and allocated, among the
Lenders (including the newly added Lenders) at such time.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise jointly and severally to pay
(i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan on the Maturity Date,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent and (iii) to the Administrative Agent the then unpaid principal amount of
each Overadvance on the earlier of the Maturity Date and demand by the
Administrative Agent.

(b) At all times that a Cash Dominion Period is in effect, on each Business Day,
the Administrative Agent shall apply all funds credited to the Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) and, if requested by the Administrative Agent in its Permitted
Discretion, to cash collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

47



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(i) the Aggregate Revolving Commitments and (ii) the sum of (x) the Borrowing
Base plus (y) the Seasonal Supplemental Amount, the Borrowers shall immediately
prepay the Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate
amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings or any other Loan Party in respect of any Prepayment
Event, then, if a Cash Dominion Period is then in effect, the Borrowers shall,
immediately after such Net Proceeds are received by Holdings or any other Loan
Party, prepay the Obligations (without any corresponding reduction in the
Revolving Credit Commitments) as set forth in Section 2.11(d) below in an
aggregate amount equal to (x) in the case of a prepayment event described in
clause (c) of the definition of the term “Prepayment Event”, 50% of such Net
Proceeds and (y) in the case of all other Prepayment Events, 100% of such Net
Proceeds.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitments and, if an Event
of Default shall have occurred and be continuing at the time of such prepayment,
to cash collateralize outstanding LC Exposure.

(e) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile or otherwise electronic transmission) of any prepayment
hereunder not later than 10:00 a.m., Chicago time, (A) in the case of prepayment
of a Eurodollar Revolving Borrowing, three Business Days before the date of
prepayment, or (B) in the case of prepayment of an ABR Revolving Borrowing, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
January, April, July and October and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.

 

48



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in standby Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the average daily amount of such Lender’s Standby LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any Standby LC Exposure, (ii) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in commercial Letters of Credit, which shall accrue at a rate
equal to (A) 50% multiplied by (B) the same Applicable Rate used to determine
the interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s Commercial LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any Commercial LC Exposure, (iii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
and (iv) to the Issuing Bank, the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of each calendar month shall be payable on
the first day of each calendar month following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

 

49



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(g) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

50



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Eurodollar Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower

 

51



--------------------------------------------------------------------------------

Representative of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party under any
Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

52



--------------------------------------------------------------------------------

(d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(i) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

 

53



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit E-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit E-2 on behalf
of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

54



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
a Cash Dominion Period is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Overadvances and Protective Advances, fourth, to pay the principal of the
Overadvances and Protective Advances, fifth, to

 

55



--------------------------------------------------------------------------------

pay interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
ratably in accordance with the then outstanding amounts thereof), seventh, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any aggregate LC Exposure, to be held as cash
collateral for such Obligations, eighth, to payment of any amounts owing with
respect to Banking Services and Swap Obligations up to and including the amount
most recently provided to the Administrative Agent pursuant to Section 2.22, and
ninth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender by the Borrowers. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may

 

56



--------------------------------------------------------------------------------

effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued

 

57



--------------------------------------------------------------------------------

interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is reallocated and/or cash collateralized; and

 

58



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank to defease any risk in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender determine (which determination shall be made in
good faith and shall not be unreasonably withheld or delayed) that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22. Banking Services and Swap Agreements. Each Lender (other than
Chase and its Affiliates, each of which shall be deemed to have provided such
notice) or Affiliate thereof providing Banking Services for, or having Swap
Agreements with, any Loan Party shall deliver to the Administrative Agent,
promptly after entering into such Banking Services or Swap Agreements, written
notice setting forth the aggregate amount of all Banking Services Obligations
and Swap Obligations of such Loan Party to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent). In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish to the
Administrative Agent (i) on or prior to the fifteenth (15th) day of each month,
(ii) from time to time after a significant change therein and (iii) upon a
request therefor, a summary of the amounts due or to become due in respect of
such Banking Services Obligations and Swap Obligations. The most recent
information provided to the Administrative Agent shall be used in determining
(in accordance with the terms of Section 2.18(b)) which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Obligations will be placed.

 

59



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties.

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for (i) filings necessary to perfect
Liens created pursuant to the Loan Documents and (ii) filings with the
Securities and Exchange Commission by Holdings pursuant to its periodic
reporting obligations under the Exchange Act, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or the
assets of any Loan Party or any of its Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Holdings has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(A) as of and for the fiscal years ended January 31, 2011 and January 31, 2012,
reported on by Ernst & Young LLP, independent public accountants and (B) as of
and for the fiscal quarter ended April 30, 2012 and the portion of the fiscal
year ended April 30, 2012, certified by a Financial Officer of Holdings and
(ii) its consolidated balance sheet and statements of income as of and for the
fiscal month ended June 30, 2012 and the portion of the fiscal year ended
June 30, 2012, certified by a Financial Officer of Holdings. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and, in the case of the statements of cash flows referred
to in clause (i) above, cash flows of Holdings and its consolidated Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments (all of which, when taken as a whole, would not be
materially adverse) and the absence of footnotes in the case of the statements
referred to in clauses (i)(B) and (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 31, 2012.

 

60



--------------------------------------------------------------------------------

SECTION 3.05. Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by each Loan Party. Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and no default by any party to any such lease
or sublease exists. Each of the Loan Parties and its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted. Set forth on Schedule 3.05 is a correct and complete list,
as of the date of this Agreement, of (i) all applications and registrations for
trademarks, tradenames, copyrights, patents and other intellectual property
owned by the Loan Parties and (ii) all licenses to use any trademarks,
tradenames, copyrights, patents and other intellectual property to which any
Loan Party is a party. The use by each Loan Party of the trademarks, tradenames,
copyrights, patents and other intellectual property described in clause (i) of
the foregoing sentence does not infringe in any material respect upon the rights
of any other Person. To the knowledge of the Loan Parties, the use by the Loan
Parties of the trademarks, tradenames, copyrights, patents and other
intellectual property licensed by such Loan Parties does not infringe in any
material respect upon the rights of any other Person.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party or any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, to
their knowledge, no Loan Party nor any of its Subsidiaries (1) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(2) has become subject to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

61



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves. No tax liens have been filed and no claims are being
asserted with respect to any such taxes.

SECTION 3.10. Pension Plans.

(a) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each U.S. Pension Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such U.S. Pension Plan, and the present
value of all accumulated benefit obligations of all underfunded U.S. Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of all such underfunded U.S. Pension Plans.

(b) Canadian Pension Plans. Each of Canada Sub, the other Loan Parties and their
respective Subsidiaries is in compliance with the requirements of the Pension
Benefits Standards Act (British Columbia) and other federal or provincial laws
with respect to each Canadian Pension Plan, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect. For
greater certainty, all breaches of fiduciary duty owed to the members of any
Canadian Pension Plan or Canadian Union Plan by Canada Sub, any other Loan Party
or any of their respective Subsidiaries are deemed to have a Material Adverse
Effect for the purposes of this Section. No fact or situation that may
reasonably be expected to result in a Material Adverse Effect or would entitle
the Governmental Authority to order the wind up of a Canadian Pension Plan
exists in connection with any Canadian Pension Plan. None of Canada Sub, the
other Loan Parties or any of their respective Subsidiaries has any material
withdrawal liability in connection with a Canadian Pension Plan. No Canadian
Pension Event or Foreign Pension Event which has resulted or could reasonably be
expected to result in any Loan Party or any of their Subsidiaries incurring any
liability in excess of $1,000,000 has occurred. All contributions required to be
made by a Loan Party or any of its Subsidiaries under the Canadian Union Plans
have been made in the amounts and in the manner set forth in the applicable
collective agreement. As of the date hereof, each Canadian Pension Plan has no
solvency deficiency and is funded as required under the most recent actuarial
valuation filed with the applicable Governmental Authority pursuant to generally
accepted actuarial practices and principles. All contributions (including
employee contributions made by authorized payroll deductions or other
withholdings) required to be made to the appropriate funding agency in
accordance with all applicable laws and the terms of each Canadian Pension Plan
have been made in accordance with all applicable laws and the terms of each
Canadian Pension Plan. All contributions required to be made by a Loan Party or
any of its Subsidiaries under the Canadian Union Plans have been made, and the
sole obligation of a Loan Party or any of its Subsidiaries under any Canadian
Union Plan is to make contributions to the Canadian Union Plan, in the amounts
and in the manner set forth in the applicable collective agreement.

(c) Foreign Pension Plans. Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect: (i) all employer
and employee contributions (including insurance premiums) required from any Loan
Party or any of its Affiliates by applicable law or by the terms of any Foreign
Pension Plan (including any policy held thereunder) have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) the
present value of the aggregate

 

62



--------------------------------------------------------------------------------

accumulated benefit obligations of all Foreign Pension Plans (based on those
assumptions used to fund such Foreign Pension Plans) with respect to all current
and former participants did not, as of the last annual valuation date applicable
thereto, exceed the fair market value of the assets of all such Foreign Pension
Plans; (iii) each Foreign Pension Plan that is required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities; and (iv) each such Foreign Pension Plan is in compliance
(A) with all material provisions of applicable law and all material applicable
regulations and regulatory requirements (whether discretionary or otherwise) and
published interpretations thereunder with respect to such Foreign Pension Plan
and (B) with the terms of such Foreign Pension Plan.

SECTION 3.11. Disclosure. Holdings and each Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect (it being understood that each document filed on
Securities and Exchange Commission’s EDGAR system (or any successor system) as
an exhibit to or incorporated by reference as an exhibit to Holdings’ most
recent Annual Report on Form 10-K or filed as an exhibit to any subsequent
periodic report of Holdings filed with the Securities and Exchange Commission,
is deemed to have been disclosed to the Lenders). Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished, including all filings made by Holdings on the
Securities and Exchange Commission’s EDGAR system (or any successor system)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Holdings and the Borrowers each represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information is inherently
subject to risks, uncertainties and other factors that may cause actual results
to differ materially from those set forth in such projected financial
information.

SECTION 3.12. Material Agreements. All material agreements and contracts
(including without limitation, all product and brand licensing agreements) to
which any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement (including without limitation, any
product and brand licensing agreement) to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.

SECTION 3.13. Solvency.

(a) Both immediately before and after the consummation of all Transactions to
occur on the Effective Date and after giving effect to the consummation of the
Target Acquisition as contemplated by the Target Purchase Agreement, (i) the
fair value of the assets of the Loan Parties, taken as a whole, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the businesses in which they are engaged as such businesses are now
conducted and is proposed to be conducted after the Effective Date.

 

63



--------------------------------------------------------------------------------

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. As of
the Effective Date, all premiums in respect of such insurance have been paid.
The Borrowers and Holdings believe that the insurance maintained by or on behalf
of the Holdings and its Subsidiaries is adequate.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to Holdings of each and
all of Holdings’ Subsidiaries (including, without limitation, all entities that
will become Subsidiaries of Holdings after giving effect to the consummation of
the Target Acquisition as contemplated by the Target Purchase Agreement (which
Subsidiaries to be acquired are marked with an asterisk on such Schedule 3.15)),
(b) a true and complete listing of each class of the authorized Equity Interests
of each Loan Party (other than Holdings), of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of Holdings and each of its Subsidiaries (including,
without limitation, all entities that will become Subsidiaries of Holdings after
giving effect to the consummation of the Target Acquisition as contemplated by
the Target Purchase Agreement). All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non-assessable.

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Encumbrances, to the
extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened. To the knowledge of the Loan
Parties, the hours worked by and payments made to employees of the Loan Parties
and their Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local, provincial, territorial or
foreign law dealing with such matters. All payments due from any Loan Party or
any Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages, vacation pay and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary.

SECTION 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other

 

64



--------------------------------------------------------------------------------

Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Party, and is in its best interest.

ARTICLE IV

Conditions.

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings for fiscal years
ending January 31, 2011 and January 31, 2012, (ii) unaudited interim
consolidated financial statements of Holdings for each fiscal month and quarter
ended after the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available, and such financial statements shall not, in the reasonable
judgment of the Administrative Agent, reflect any material adverse change in the
consolidated financial condition of Holdings, as reflected in the audited,
consolidated financial statements described in clause (i) of this paragraph,
(iii) the audited balance sheet and income statement for Target and its
subsidiaries for the fiscal year ended December 31, 2011, (iv) Holdings’ most
recent projected income statement, balance sheet and borrowing base calculation
on a monthly basis for the fiscal years ending January 31, 2013 and January 31,
2014, and (v) Holdings’ most recent projected income statement and balance sheet
on an annual basis for the fiscal years ending January 31, 2015, January 31,
2016 and January 31, 2017.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

 

65



--------------------------------------------------------------------------------

(d) Legal Opinions. The Administrative Agent shall have received a written
opinion of (i) Fulbright & Jaworski L.L.P., counsel to the Loan Parties, and
(ii) Miller Thomson LLP, special Canadian counsel to Canada Sub, in each case,
addressed to the Administrative Agent, the Issuing Bank and the Lenders in form
and substance satisfactory to the Administrative Agent.

(e) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Borrower and each other Loan
Party, on the initial Borrowing date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(h) Repayment of Other Indebtedness. The Administrative Agent shall have
received pay-off letters and other evidence satisfactory to it confirming that,
prior to or concurrently with the making of the initial Loans hereunder, all
Indebtedness of the Loan Parties under their existing credit facilities shall
have been paid in full, all Liens, if any, securing such Indebtedness shall have
been released and all letters of credit issued or guarantied as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(i) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lenders are authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

(j) Customer List. The Administrative Agent shall have received a true and
complete wholesale customer list of the Borrowers and their Subsidiaries, in
electronic form, which list shall state the customer’s name, mailing address and
phone number and shall be certified as true and correct by a Financial Officer
of the Borrower Representative.

(k) Collateral Access and Control Agreements. The Administrative Agent shall
have received each (i) Collateral Access Agreement required to be provided
pursuant to any Security Agreement (including without limitation, a Collateral
Access Agreement with respect to each Distribution Center) and (ii) Deposit
Account Control Agreement required to be provided pursuant to any Security
Agreement.

(l) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

 

66



--------------------------------------------------------------------------------

(m) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of July 28,
2012 (with information as to outstanding Loans and Letters of Credit as of the
Effective Date).

(n) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date (other than Borrowings the proceeds of which will be applied
to fund a portion of the purchase price of the Target Acquisition and fees and
expenses related thereto), the issuance of any Letters of Credit on the
Effective Date, the payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current,
Availability shall not be less than $110,000.000.

(o) Factoring Agreements; and Intercreditor Agreement. The Administrative Agent
shall have received (i) copies of all Factoring Agreements and such other
documentation relating thereto (excluding, however, any modifications,
amendments, supplements or side letter agreements with respect to any
non-material terms thereof, which non-material terms shall include changes in
fees, interest or commissions charged by Factor under the Factoring Agreements
and extensions of the term thereof) as the Administrative Agent may request, all
in form and substance satisfactory to the Administrative Agent and (ii) the
Intercreditor Agreement, duly executed by the Factor and the Company.

(p) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the U.S. Security Agreement, the Canadian Security Agreement
and the Canadian Pledge Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the U.S. Security Agreement and the Canadian Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(q) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and any PPSA financing statement) required
by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(r) Governmental Approvals. The Loan Parties shall have obtained all other
permits, licenses, authorizations and consents from all other Governmental
Authorities and all consents of other Persons with respect to Indebtedness,
Liens and material agreements listed on Schedule 3.12 (and so identified
thereon) annexed hereto, in each case that are necessary or advisable in
connection with the Transactions and the operation of the business of the Loan
Parties as proposed to be conducted by the Loan Parties after the Target
Acquisition, and each of the foregoing shall be in full force and effect. All
applicable waiting periods in connection with the Transactions shall have
expired or been terminated without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the Transactions. No action, request for stay, petition for review
or rehearing, reconsideration or appeal with respect to any of the foregoing
shall be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.

(s) Licensing Matters. The Administrative Agent shall have (i) reviewed and
shall be satisfied with the Loan Parties’ product and brand licensing agreements
and (ii) to the extent requested by the Administrative Agent, received Consent
to Assignment duly executed by the licensor under each such licensing agreement
pursuant to which each such licensor shall have consented to the collateral
assignment by the Borrowers of all of their rights thereunder to the
Administrative Agent as security for the Secured Obligations.

 

67



--------------------------------------------------------------------------------

(t) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
of this Agreement, Section 4.12 of the U.S. Security Agreement, and Section 4.12
of the Canadian Security Agreement.

(u) PATRIOT Act. The Administrative Agent shall have received all documentation
required by the Administrative Agent or the Lenders with respect to the
compliance by the Loan Parties with the PATRIOT Act.

(v) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(w) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the Loan
Parties and their Subsidiaries shall be acceptable to the Administrative Agent
in its sole discretion.

(x) Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Borrowers’ Accounts, Inventory and related
working capital matters and of the Borrowers’ related data processing and other
systems, the results of which shall be satisfactory to the Administrative Agent
in its sole discretion.

(y) Legal Due Diligence. All legal (including tax implications) and regulatory
matters relating to the Loan Parties and their Subsidiaries and their business
shall be satisfactory to the Administrative Agent, including but not limited to
compliance with all applicable requirements of Regulations U, T and X of the
Board of Governors of the Federal Reserve System. The Administrative Agent and
its counsel shall have completed all legal due diligence, the results of which
shall be satisfactory to Administrative Agent in its sole discretion.

(z) Appraisal. The Administrative Agent shall have received an appraisal of the
Borrowers’ Inventory from a firm satisfactory to the Administrative Agent, which
appraisal shall be satisfactory to the Administrative Agent in its sole
discretion.

(aa) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on August 15, 2012 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 4.02. Target Acquisition. The obligation of each Lender to make a Loan,
the proceeds of which shall be used to fund a portion of the purchase price of
the Target Acquisition on the date of consummation thereof, shall be subject to
the following conditions:

 

68



--------------------------------------------------------------------------------

(a) Conditions in Section 4.01. Each of the conditions set forth in Section 4.01
shall have been satisfied (or waived in accordance with such Section).

(b) Target Acquisition. The Target Acquisition shall have been consummated not
later than August 17, 2012 in accordance with the Target Purchase Agreement and
applicable law for aggregate consideration (including fees, but excluding the
amount of any performance based earnout) of not more than $130,000,000. All
terms and conditions of the Target Purchase Agreement and the other
documentation related to the Target Acquisition shall be in substantially the
forms delivered to the Administrative Agent on the Effective Date, with such
changes as the Administrative Agent shall have approved in its Permitted
Discretion, and none of the terms or conditions in the Target Purchase Agreement
and other documentation related to the Target Acquisition, shall have been
waived, amended, supplemented or otherwise modified in any material respect
without the approval of the Administrative Agent in its Permitted Discretion.

(c) Seller Subordination Agreement. The Administrative Agent shall have received
the Seller Subordination Agreement duly executed by the Seller and the Loan
Parties.

(d) Availability. After giving effect to all Borrowings to be made in connection
with the consummation of the Target Acquisition, the payment of all fees and
related thereto to be paid at the closing thereof, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, Availability shall
not be less than $20,000,000.

(e) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of Holdings
and its Subsidiaries after giving effect to the Target Acquisition shall be
acceptable to the Administrative Agent in its sole discretion.

(f) Other Documents. The Administrative Agent shall have received such other
documents with respect to the Target Acquisition and Riviera Sun as the
Administrative Agent or its counsel may have reasonably requested.

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (including, without limitation, the obligation of
the Lenders to make Loans on the Effective Date and in connection with the
consummation of the Target Acquisition), is subject to the satisfaction of the
following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability is not less than zero.

 

69



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V

Affirmative Covenants.

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information.
Holdings and the Borrowers will furnish to the Administrative Agent and each
Lender:

(a) (i) within 90 days after the end of each fiscal year of Holdings, (A) the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without any qualification as to the
scope of such audit or any qualification, explanation or exception as to going
concern and without any similar qualification, explanation or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, (B) the unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrowers, their Domestic Subsidiaries, and Canada Sub as of the end of and for
such year (which unaudited consolidated financial statements shall be in a
format reasonably satisfactory to the Administrative Agent), all certified by
one of the Financial Officers of Holdings as presenting fairly in all material
respects the financial condition and results of operations of the Borrowers,
their Domestic Subsidiaries and Canada Sub on a consolidated basis, and (C) the
unaudited consolidating balance sheets of Holdings and its Subsidiaries and
related consolidating statements of operations and cash flows as of the end of
and for such year, together with a reconciliation report setting forth in detail
the differences between such consolidating financial statements and the
unaudited consolidated financial statements of the Borrowers, their Domestic
Subsidiaries and Canada Sub described in clause (B) above (which unaudited
consolidating financial statements and reconciliation report shall be in a
format reasonably satisfactory to the Administrative Agent), all certified by
one of the Financial Officers of Holdings as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
Subsidiaries on a consolidating basis, and (ii) when available, any management
letters prepared by the Company’s independent public accountants referred to in
clause (A) above;

(b) (i) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, (A) the consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
of Holdings and its Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year and (B) the consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of the Borrowers, their Domestic Subsidiaries and Canada Sub as of
the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year (together with a reconciliation report in a format reasonably
satisfactory to the Administrative Agent highlighting the differences between
such consolidated financial statements and the

 

70



--------------------------------------------------------------------------------

consolidated and consolidating financial statements of Holdings and its
Subsidiaries described in clause (b)(i)(A) above), and (ii) within 30 days after
the end of each fiscal month, (A) the consolidated and consolidating balance
sheet and related statements of operations and cash flows of Holdings and its
Subsidiaries as of the end of and for such fiscal month, and (B) the
consolidated balance sheet and related statements of operations and cash flows
of the Borrowers, their Domestic Subsidiaries and Canada Sub as of the end of
and for such fiscal month (together with a reconciliation report in a format
reasonably satisfactory to the Administrative Agent setting forth in detail the
differences between such consolidated financial statements and the consolidated
and consolidating financial statements of Holdings and its Subsidiaries
described in clause (b)(ii)(A) above), setting forth, in each case, in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of the Financial Officers of Holdings as presenting fairly in
all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings in substantially the
form of Exhibit C (i) certifying, (A) in the case of the financial statements
delivered under clauses (b)(i)(A) and (b)(ii)(A), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (B) in the case of the financial statements delivered
under clauses (b)(i)(B) and (b)(ii)(B), as presenting fairly in all material
respects the financial condition and results of operations of the Borrowers,
their Domestic Subsidiaries and Canada Sub on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes and, (ii) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio
(x) demonstrating compliance with Section 6.12 if a Fixed Charge Coverage
Trigger Period is in effect or (y) for informational purposes only if a Fixed
Charge Coverage Trigger Period is not then in effect and (iv) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) as soon as available but in any event no later than the end of, and no
earlier than 45 days prior to the end of, each fiscal year of Holdings, a copy
of the plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement and funds flow statement and a projected
Borrowing Base calculation) of the Borrowers, their Domestic Subsidiaries and
Canada Sub for each month of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Administrative Agent;

(f) as soon as available but in any event within 20 days of the end of each
calendar month (or, by Wednesday of each week, with respect to the most recently
ended calendar week during any Weekly Reporting Trigger Period), and at such
other times as may be requested by the Administrative Agent, as of the period
then ended (i) a Borrowing Base Certificate and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request and (ii) a
Factored Account Certificate;

 

71



--------------------------------------------------------------------------------

(g) as soon as available but in any event within 20 days of the end of each
calendar month (or, by Wednesday of each week, with respect to the most recently
ended calendar week during any Weekly Reporting Trigger Period) and at such
other times as may be requested by the Administrative Agent, as of the period
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent;

(i) a detailed aging of the Borrowers’ Accounts (and, at all times after any
Accounts of Canada Sub or Riviera Sun shall have become Eligible Accounts, the
Accounts of such entity), including all invoices aged by invoice date and due
date (with an explanation of the terms offered), prepared in a manner reasonably
acceptable to the Administrative Agent, together with a summary specifying the
name, address, and balance due for each Account Debtor;

(ii) a schedule detailing the Borrowers’ Inventory (and, at all times after any
Inventory of Canada Sub or Riviera Sun shall have become Eligible Inventory, the
Inventory of such entity), in form satisfactory to the Administrative Agent,
(1) by location (showing Inventory in transit, any Inventory located with a
third party under any consignment, bailee arrangement, or warehouse agreement),
by class (raw material, work-in-process and finished goods), by product type,
and by volume on hand, which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate, and
(2) including a report of any variances or other results of Inventory counts
performed by the Borrowers, Canada Sub or Riviera Sun since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by Borrowers, Canada Sub or Riviera Sun and complaints
and claims made against the Borrowers, Canada Sub or Riviera Sun);

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(iv) a reconciliation of the Borrowers’ Accounts and Inventory (and, at all
times after any Accounts or Inventory of Canada Sub or Riviera Sun shall have
become Eligible Accounts or Eligible Inventory, the Accounts and Inventory of
such entity) between (A) the amounts shown in the Borrowers’ and, if applicable,
Canada Sub’s and Riviera Sun’s general ledgers and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above and (B) the amounts and
dates shown in the reports delivered pursuant to clauses (i) and (ii) above and
the Borrowing Base Certificate delivered pursuant to clause (f) above as of such
date; and

(v) a reconciliation of the loan balance per the Borrowers’ general ledgers
(and, at all times after any Accounts or Inventory of Canada Sub or Riviera Sun
shall have become Eligible Accounts or Eligible Inventory, the general ledger of
such entity) to the loan balance under this Agreement;

(h) as soon as available but in any event within 20 days of the end of each
calendar month (or, by Wednesday or each week, with respect to the most recently
ended calendar week during any Weekly Reporting Trigger Period) and at such
other times as may be requested by the Administrative Agent, as of the month
then ended, a schedule and aging of the Borrowers’ accounts payable (and, at all
times after any Accounts or Inventory of Canada Sub or Riviera Sun shall have
become Eligible Accounts or Eligible Inventory, the accounts payable of such
entity), delivered electronically in a text formatted file acceptable to the
Administrative Agent;

 

72



--------------------------------------------------------------------------------

(i) as soon as available but in any event on or prior to (i) April 20 of each
year an updated wholesale customer list for each Borrower and its Subsidiaries
(including Canada Sub and Riviera Sun) as of March 31 of such year and
(ii) October 20 of each year an updated wholesale customer list for each
Borrower and its Subsidiaries (including Canada Sub and Riviera Sun) as of
September 30 of such year, and at such other times as may be requested by the
Administrative Agent, which wholesale customer list shall, in each case, state
the customer’s name, mailing address and phone number, delivered electronically
in a text formatted file acceptable to the Administrative Agent and certified as
true and correct by a Financial Officer of the Borrower Representative;

(j) promptly upon the Administrative Agent’s request:

(i) copies of invoices in connection with the invoices issued by the Borrowers,
Canada Sub and Riviera Sun in connection with any Accounts, credit memos,
shipping and delivery documents, and other information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(k) at such times as may be requested by the Administrative Agent in its
Permitted Discretion, as of the period then ended, the Borrowers’, Canada Sub’s
and Riviera Sun’s sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal;

(l) at such times as may be requested by the Administrative Agent in its
Permitted Discretion, copies of all tax returns filed by any Loan Party with the
U.S. Internal Revenue Service or such other applicable Governmental Authority;

(m) on or prior to April 15 of each year, a certificate of good standing (or
equivalent) for each Loan Party from the appropriate governmental officer in its
jurisdiction of incorporation, formation, or organization;

(n) as soon as possible and in any event within ten days after the end of each
calendar month, a detailed listing of all intercompany loans made by the Loan
Parties during such calendar month;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by any Borrower to its
stockholders generally, as the case may be; provided, that the electronic filing
of any such reports, statements or materials by Holdings on the Securities and
Exchange Commission’s EDGAR system (or any successor system) shall be deemed to
constitute delivery of copies of such reports, statements or materials to the
Administrative Agent and each Lender;

(p) on or prior to April 15 of each year, a true, correct and complete list of
all Material License Agreements of the Loan Parties as of the last day of the
fiscal year then most recently ended, which list shall include, with respect to
each Material License Agreement, the scheduled expiration date for such Material
License Agreement; and

 

73



--------------------------------------------------------------------------------

(q) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrowers and Holdings will
furnish to the Administrative Agent for distribution to the Lenders prompt (but
in any event within any time period that may be specified below) written notice
of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $5,000,000, (ii) seeks injunctive relief that has, or would be
reasonably likely to have, a Material Adverse Effect, (iii) is asserted or
instituted against any Pension Plan, its fiduciaries or its assets that has, or
would be reasonably likely to have, a Material Adverse Effect, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws that
has, or would be reasonably likely to have, a Material Adverse Effect,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $5,000,000, or (vii) involves any product recall involving Collateral having
a value in excess of $1,000,000;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, whether or not covered by insurance;

(e) within two Business Days of receipt thereof, any and all default notices
received under or with respect to any Distribution Center or any other leased
location or public warehouse where Collateral is located;

(f) all material amendments to any lease with respect to any Distribution Center
or any product and brand licensing agreement, together with a copy of each such
amendment;

(g) within two Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment thereto, together with copies of
all agreements evidencing such Swap Agreement or amendment;

(h) the occurrence of any ERISA Event, Canadian Pension Event, or Foreign
Pension Event that, alone or together with any other ERISA Events, Canadian
Pension Events or Foreign Pension Event that have occurred, could reasonably be
expected to result in liability of the Borrowers and their Subsidiaries in an
aggregate amount exceeding $5,000,000;

(i) within two Business Days of receipt thereof, any and all default notices
received under or with respect to any product and brand licensing agreement;

(j) within two Business Days after receipt thereof, any notice received with
respect to any alleged default by any Borrower, Canada Sub or Riviera Sun under,
breach by any Borrower, Canada Sub or Riviera Sun of, or failure of any
Borrower, Canada Sub or Riviera Sun to comply with the terms of, a Material
License Agreement;

 

74



--------------------------------------------------------------------------------

(k) within two Business Days after the occurrence thereof, the sale transfer or
assignment of any Account to the Factor under any Factoring Agreement;

(l) all material modifications, amendments, supplements or side letters relating
to the CIT CARPA or any other Factoring Agreement (it being understood that any
modification, amendment, supplement or side letter changing any fees, interest
or commissions charged by Factor under the Factoring Agreements or extends the
term of the Factoring Agreements shall not be a material modification,
amendment, supplement or side letter on the basis of such change);

(m) within two Business Days after the occurrence thereof, any Restricted
Payment in accordance with Section 6.08(c), (d) or (e); and

(n) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary (other than any Excluded Subsidiary) to, (a) do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 6.03, and (b) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, including examining and making extracts from each
Loan Party’s books and records and conducting environmental assessment reports
and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent

 

75



--------------------------------------------------------------------------------

accountants, all at such reasonable times and as often as reasonably requested
(it being understood and agreed that any Lender (including employees of any
Lender) may accompany the Administrative Agent at any such visit or inspection).
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(a) to refinance certain existing Indebtedness of the Loan Parties on the
Effective Date, (b) to pay fees, costs and expenses incurred in connection with
the Transactions occurring on the Effective Date, (c) to fund a portion of the
purchase price of the Target Acquisition on the date of the consummation of the
Target Acquisition, (d) to pay fees, costs and expenses incurred in connection
with the Target Acquisition and (e) to finance the working capital needs and
general corporate purposes of the Borrowers in the ordinary course of business.
No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

SECTION 5.10. Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11. Appraisals and Field Examinations.

(a) The Borrowers will, and will cause their Subsidiaries to, provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations and to be conducted at the following times and with the following
frequency: (a) one such appraisal (which, for avoidance of doubt, shall be in
addition to any appraisal conducted prior to the Effective Date or pursuant to
clause (b) below) will be conducted during each fiscal year in which the
Seasonal Supplemental Amount is greater than $0 at any time and (b) to the
extent requested by the Administrative Agent, in its sole discretion, an
appraisal (which, for avoidance of doubt, shall be in addition to any appraisal
conducted prior to the Effective Date or pursuant to clause (a) above) will be
conducted in each fiscal year ending after January 31, 2014 if, six or more
times during such fiscal year, End of Month Inventory

 

76



--------------------------------------------------------------------------------

Reliance is greater than or equal to $1; provided, however, that there shall be
no limitation on the number or frequency of inventory appraisals if (i) an Event
of Default shall have occurred and be continuing or (ii) Availability at any
time shall fall below the greater of (A) 15% of the Aggregate Revolving
Commitments in effect at such time and (B) $56,250,000. All appraisals conducted
hereunder shall be at the sole expense of the Loan Parties.

(b) Upon request by the Administrative Agent, the Borrowers and their
Subsidiaries will allow the Administrative Agent to conduct field examinations
or updates thereof during normal business hours to ensure the adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided, however, that (i) if Availability shall equal or exceed the
greater of (A) 15% of the Aggregate Revolving Commitments and (B) $56,250,000,
only one such field examination per calendar year shall be conducted (which, for
avoidance of doubt, shall be in addition to any field examination conducted
prior to the Effective Date), (ii) if Availability shall fall below the greater
of (A) 15% of the Aggregate Revolving Commitments and (B) $56,250,000, up to two
such field examinations per calendar year shall be conducted (which, for
avoidance of doubt, shall be in addition to any field examination conducted
prior to the Effective Date), and (iii) if an Event of Default shall have
occurred and be continuing, there shall be no limit on the number or frequency
of field examinations conducted. All field examinations conducted hereunder
shall be at the sole expense of the Loan Parties.

(c) Before any Accounts or Inventory of Canada Sub which meet the criteria for
Eligible Accounts or Eligible Inventory (as applicable) may be included as
Eligible Accounts or Eligible Inventory, (i) Canada Sub shall provide the
Administrative Agent (at the sole expense of the Loan Parties) with an appraisal
of the Inventory of Canada Sub from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent (such appraisal to include, without limitation, information required by
applicable law and regulations), and (ii) Canada Sub shall allow the
Administrative Agent to conduct (at the sole expense of the Loan Parties) a
field examination during normal business hours to ensure the adequacy of
Collateral of Canada Sub to be included in the Borrowing Base and related
reporting and control systems. The Inventory appraisals and field examinations
described in this clause (c) shall be in addition to (i) any Inventory appraisal
provided under clause (a) above and (ii) any field examination conducted under
clause (b) above.

(d) Before any Accounts or Inventory of Riviera Sun which meet the criteria for
Eligible Accounts or Eligible Inventory (as applicable) may be included as
Eligible Accounts or Eligible Inventory, (i) Riviera Sun shall provide the
Administrative Agent (at the sole expense of the Loan Parties) with an appraisal
of the Inventory of Riviera Sun from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent (such appraisal to include, without limitation, information required by
applicable law and regulations), (ii) Riviera Sun shall allow the Administrative
Agent to conduct (at the sole expense of the Loan Parties) a field examination
during normal business hours to ensure the adequacy of Collateral of Riviera Sun
to be included in the Borrowing Base and related reporting and control systems,
and (iii) the Administrative Agent shall have completed all due diligence deemed
necessary or appropriate by the Administrative Agent, in its Permitted
Discretion, with respect to Riviera Sun and its properties and assets. The
Inventory appraisals and field examinations described in this clause (d) shall
be in addition to (i) any Inventory appraisal provided under clause (a) above
and (ii) any field examination conducted under clause (b) above.

SECTION 5.12. Depository Banks. The Borrowers and their Subsidiaries will
maintain the Administrative Agent as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.

 

77



--------------------------------------------------------------------------------

SECTION 5.13. Additional Collateral; Further Assurances; Canada Sub.

(a) Subject to applicable law, Holdings, each Borrower and each Subsidiary that
is a Loan Party will cause each of its domestic Subsidiaries (other than any
Excluded Subsidiary) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement to become a Loan Party by executing
a Joinder Agreement. Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders, in any property of such
Loan Party which constitutes Collateral, including any parcel of real property
located in the U.S. owned by any Loan Party.

(b) Holdings, each Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its domestic
Subsidiaries (90% (or such greater percentage as shall at any time be owned by
the Loan Parties) in the case of Riviera Sun) and 100% of the issued and
outstanding Equity Interests of Canada Sub (so long as Canada Sub is a “Loan
Party” hereunder), and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such Foreign Subsidiary’s U.S. parent and (B) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary (other than Canada Sub, so long as Canada Sub is a
“Loan Party” hereunder) directly owned by such Loan Party or any domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the applicable Security Agreement that become subject to the Lien in favor
of the Administrative Agent upon acquisition thereof), the Borrower
Representative will (i) notify the Administrative Agent and the Lenders thereof
and, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each Subsidiary that is a Loan Party to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Loan Parties.

(e) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, upon the request of the Borrower, so long as no Event of Default shall
have occurred and be continuing as of the date of such request, the
Administrative Agent shall release Canada Sub from its obligations as a

 

78



--------------------------------------------------------------------------------

“Loan Party” hereunder (including, without limitation, its obligation as a
Guarantor under the Loan Documents) and shall terminate all Liens granted in
favor of the Administrative Agent on the assets of Canada Sub, in each case, to
enable Canada Sub to obtain stand-alone financing; provided that, effective on
the date that Canada Sub is no longer a “Loan Party” hereunder (i) all Accounts
and Inventory of Canada Sub shall cease to be eligible for inclusion in the
Borrowing Base, (ii) Canada Sub shall become an “Excluded Subsidiary” hereunder,
and (iii) notwithstanding any provision to the contrary set forth in this
Agreement, no Loan Party shall make any additional Investment in or any
additional capital contributions, loans or advances to Canada Sub, or sell,
transfer or assign any property or assets to Canada Sub, or otherwise enter into
any transaction with Canada Sub, other than in accordance with the terms of
Sections 6.04 and 6.05 relating to investments in, and sales, transfers and
dispositions of assets to, Subsidiaries that are not Loan Parties.

SECTION 5.14. Joinder of Riviera Sun. Simultaneously with Riviera Sun becoming a
direct Subsidiary of Holdings (or of any other Loan Party), Riviera Sun and the
Loan Parties shall deliver to the Administrative Agent all documents and other
items required under Section 5.13 to make Riviera Sun a Loan Party under this
Agreement (including, without limitation, a Joinder Agreement and such
certificates, opinions and other documents as the Administrative Agent or its
counsel shall reasonably request).

ARTICLE VI

Negative Covenants.

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary (other than an Excluded Subsidiary) to, create, incur or suffer to
exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of any
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party (other than Indebtedness of the
Borrowers or any Loan Party to any Foreign Subsidiary arising in the ordinary
course of business in connection with vendor payments made by such Foreign
Subsidiary on behalf of a Borrower or any Loan Party) shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

 

79



--------------------------------------------------------------------------------

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $15,000,000 at any
time outstanding;

(f) Indebtedness which represents an extension, refinancing or renewal (such
Indebtedness being referred to herein as the “Refinancing Indebtedness”) of any
of the Indebtedness described in clause (b) hereof (such Indebtedness being so
extended, refinanced or renewed being referred to herein as the “Refinanced
Indebtedness”); provided that (i) such Refinancing Indebtedness does not
increase the principal amount or interest rate of the Refinanced Indebtedness,
(ii) any Liens securing such Refinanced Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Refinanced Indebtedness
is required to become obligated with respect to such Refinancing Indebtedness,
(iv) such Refinancing Indebtedness does not result in a shortening of the
average weighted maturity of such Refinanced Indebtedness, (v) the terms of such
Refinancing Indebtedness are not less favorable to the obligor thereunder than
the original terms of such Refinanced Indebtedness and (iv) if such Refinanced
Indebtedness was subordinated in right of payment to the Secured Obligations,
then the terms and conditions of such Refinancing Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Refinanced Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed $10,000,000 at any
time outstanding;

(j) Guarantees by, or joint and several obligations of, Holdings in respect of
the Subordinated Seller Notes in an aggregate principal amount not to exceed the
Dollar equivalent of € 15,000,000;

(k) Guarantees by, or joint and several obligations of, Holdings in respect of
the Seller Earnout Obligation in an aggregate amount not to exceed the Dollar
equivalent of € 22,500,000;

(l) other unsecured Indebtedness, provided, that (i) after giving effect to the
incurrence of such unsecured Indebtedness, the monthly average Total Funded Debt
to EBITDA Ratio (calculated on a pro forma basis as if such Indebtedness had
been incurred on the first day of such period) as of the last

 

80



--------------------------------------------------------------------------------

day of each of the twelve consecutive fiscal months most recently ended prior to
the date of such incurrence shall not exceed 3.50 to 1.00, (ii) such
Indebtedness does not require any scheduled principal payments prior to the date
that is 181 days after the Maturity Date, and (iii) the stated maturity date of
such Indebtedness is not less than 181 days after the Maturity Date; and

(m) other unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary
(other than an Excluded Subsidiary) to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party, (iii) such Lien shall secure Indebtedness
permitted by Section 6.01(i), and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon; and

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above.

 

81



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary (other than an
Excluded Subsidiary) to, merge into, consolidate or amalgamate with any other
Person, or permit any other Person to merge into, consolidate or amalgamate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of any Borrower may merge into a Borrower
in a transaction in which such Borrower is the surviving corporation, (ii) any
Loan Party (other than a Borrower) may merge into or amalgamate with any other
Loan Party in a transaction in which the surviving entity is a Loan Party and
(iii) any Borrower may merge into or amalgamate with another Borrower; provided
that any such merger (or amalgamation) involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger (or amalgamation) shall not be
permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary (other than any
Excluded Subsidiary) to, engage in any business other than businesses of the
type conducted by the Borrowers and their Subsidiaries on the date hereof and
businesses reasonably related thereto.

(c) Except as permitted under Section 6.04, Holdings will not engage in any
business or activity other than the ownership of all the outstanding Equity
Interests of the Borrowers and other Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any assets (other than Equity
Interests of its Subsidiaries and the cash proceeds of any Restricted Payments
permitted by Section 6.08), incur any liabilities (other than liabilities under
the Loan Documents and liabilities reasonably incurred in connection with its
maintenance of its existence) or grant any Liens on any of its assets (other
than Liens granted in favor of the Administrative Agent pursuant to the Loan
Documents).

(d) No Dormant Subsidiary will own or acquire any material assets, incur any
liabilities or engage in any business or activity.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary (other than any Excluded
Subsidiary) to, form any subsidiary after the Effective Date, or purchase, hold
or acquire (including pursuant to any merger or amalgamation with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger or
amalgamation) any evidences of indebtedness or Equity Interest of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger, amalgamation or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Lenders or otherwise subject to a
perfected security interest in favor of the Administrative Agent for the benefit
of the Lenders;

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) investments by Holdings and its Subsidiaries in Equity Interests in their
respective Subsidiaries, provided that (A) any such Equity Interests held by a
Loan Party shall be pledged pursuant to the applicable Security Agreement
(subject to the limitations applicable to common stock of a Foreign Subsidiary
(other than Canada Sub) referred to in Section 5.13), (B) the aggregate amount
of investments

 

82



--------------------------------------------------------------------------------

by Loan Parties in Subsidiaries that are not Loan Parties (together with
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $25,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs) and (C) no Loan
Party shall make any such investment if at the time of such investment an Event
of Default shall have occurred and be continuing or would result from the making
of such investment;

(d) loans or advances made by any Borrower to any Subsidiary and made by any
Subsidiary to any other Borrower or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the applicable Security Agreement, (B) the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding investments permitted under clause (B) to the
proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $25,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs) and
(C) no Loan Party shall make any such loan or advance if at the time of any such
loan or advance, an Event of Default shall have occurred and be continuing or
would result from such loan or advance;

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that (A) the aggregate principal amount of Indebtedness of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed $25,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs) and (B) no Loan Party shall provide any such Guarantee if at the
time such Guarantee is provided, an Event of Default shall have occurred and be
continuing or would result from such Guarantee;

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,000,000 in the aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of each Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges or amalgamates with a
Borrower or any of the Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger or amalgamation;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) Permitted Acquisitions;

 

83



--------------------------------------------------------------------------------

(m) the Target Acquisition; and

(n) investments not otherwise permitted under clauses (a) through (m) of this
Section 6.04, in an aggregate amount not in excess of $5,000,000 at any time.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest or any Intellectual Property owned by it, nor will any Borrower
permit any Subsidiary (other than any Excluded Subsidiary) to issue any
additional Equity Interest in such Subsidiary (other than to another Borrower or
another Subsidiary (other than an Excluded Subsidiary) in compliance with
Section 6.04), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business, and (ii) used, obsolete, worn out or surplus equipment in the ordinary
course of business;

(b) sales, transfers and dispositions of assets by any Loan Party to any other
Loan Party (other than Holdings);

(c) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) sales, transfers, assignments (including, without limitation, any assignment
for purposes of collection only) and other dispositions of Accounts by the
Borrowers, Canada Sub or Riviera Sun to the Factor pursuant to the Factoring
Agreements;

(h) sales, transfers or other dispositions by any Loan Party of Equity Interests
in any Excluded Subsidiary or by any Excluded Subsidiary of any assets of such
Excluded Subsidiary; provided, that if the Net Proceeds from all such sales,
transfers and dispositions exceed $3,000,000 in any fiscal year, the Loan
Parties shall cause the Loans to be repaid in accordance with Section 2.11(d) by
an amount equal to such excess; and

(i) sales, transfers and other dispositions of assets (other than Equity
Interests of any Subsidiary that is a Loan Party) that are not permitted by any
other paragraph of this Section, provided that the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance upon this
paragraph (j) shall not exceed (i) $10,000,000 during any fiscal year of
Holdings and (ii) $25,000,000 in the aggregate during the term of this
Agreement;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

 

84



--------------------------------------------------------------------------------

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than any Excluded Subsidiary) to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Loan Party that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after such Loan Party acquires or completes the construction of
such fixed or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary (other than any Excluded Subsidiary) to, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which any Loan Party has actual exposure (other than those in respect of Equity
Interests of any Loan Party), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. No Loan
Party will, nor will it permit any Subsidiary (other than any Excluded
Subsidiary) to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except

(a) each of Holdings and the other Loan Parties may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock;

(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(c) Holdings may make payments in respect of the Seller Earnout Obligation,
provided that (i) the aggregate amount of all such payments made in reliance on
this Section 6.08(c) shall not exceed $5,000,000 during any fiscal year of
Holdings or $20,000,000 during the term of this Agreement, (ii) no Default or
Event of Default shall have occurred and be continuing at the time of or after
giving effect to each such payment and (iii) no such payment shall be made prior
to the eighteen-month anniversary of the Effective Date;

(d) Holdings may make regularly scheduled cash interest payments in respect of
the Subordinated Seller Notes, provided, that (i) no Default or Event of Default
shall have occurred and be continuing at the time of or after giving effect to
each such payment and (ii) the aggregate amount of all such cash interest
payments permitted to be paid under this clause (i) shall not exceed $300,000
during any fiscal quarter of Holdings; and

(e) the Loan Parties may make Restricted Payments (including without limitation,
payments of principal under the Subordinated Seller Notes, payments of interest
under the Subordinated Seller Notes not otherwise permitted under clause
(d) above, payments in respect of the Seller Earnout Obligation not permitted
under clause (c) above and payments of principal in respect of any unsecured
Indebtedness incurred pursuant to Section 6.01(l)) not otherwise permitted under
clauses (a) through (d) of this Section 6.08, provided that (i) the Fixed Charge
Coverage Ratio for the period of twelve consecutive months most recently ended
prior to the making of each such Restricted Payment for which financial
statements are available (determined on a pro forma basis as if such Restricted
Payment and all borrowings related thereto had occurred on the first day of such
period) shall equal or exceed 1.15 to 1.00, (ii) the Borrowers shall have
provided to the Administrative Agent a certificate of a Financial Officer of the
Borrowers setting forth a calculation of the Fixed Charge Coverage Ratio on a
pro forma basis after giving effect to the making of each such Restricted
Payment demonstrating compliance with the foregoing clause (i), which
certificate shall be in form and substance satisfactory to the Administrative

 

85



--------------------------------------------------------------------------------

Agent, (iii) on a pro forma basis, at all times during the period of ninety
(90) days prior to and during the ninety (90) days after the making of each such
Restricted Payment, Availability (determined as if all Revolving Loans incurred
to fund such Restricted Payment had occurred on the ninetieth day prior to the
actual making of such Restricted Payment) shall equal or exceed the greater of
(A) 17.5% of the Aggregate Revolving Commitments in effect at such time and
(B) $65,250,000, (iv) no Default or Event of Default shall have occurred and be
continuing at the time of or after giving effect to each such Restricted Payment
and (v) no such Restricted Payment shall be made under this clause (e) prior to
the eighteen-month anniversary of the Effective Date.

For the avoidance of doubt, nothing set forth in this Section 6.08 shall
restrict the Excluded Subsidiaries from making any Restricted Payment.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors or any duly
constituted committee thereof.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement or instrument relating to any Subordinated Indebtedness, (b) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, or (c) the Target Purchase

 

86



--------------------------------------------------------------------------------

Agreement or any other material agreement or document entered into in connection
therewith, if and to the extent, any such amendment, modification or waiver of
any of the documents or agreements described in clauses (a) through (c) of this
Section 6.11, would be adverse to the Lenders.

SECTION 6.12. Fixed Charge Coverage Ratio. If a Fixed Charge Coverage Trigger
Event shall occur, the Loan Parties will not permit the Fixed Charge Coverage
Ratio to be less than 1.10 to 1.00 (a) as of the last day of the fiscal month
which has ended immediately prior to such Fixed Charge Coverage Trigger Event
and for which financial statements are available or are required to be delivered
hereunder (the “Initial Test Date”) and (b) as of the last day of each fiscal
month ending after such Initial Test Date until the Fixed Charge Coverage
Trigger Period shall no longer be continuing.

ARTICLE VII

Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of the Required Lenders) if such
breach relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)), 5.03 through 5.07, 5.09, 5.10 or 5.12 of this Agreement or
(ii) fifteen (15) days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of the Required Lenders) if such breach relates to terms or
provisions of any other Section of this Agreement;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

87



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(including, without limitation, any acceleration of the Subordinated Seller
Notes and any acceleration of payments in respect of the Seller Earnout
Obligation); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, arrangement or other
relief in respect of a Loan Party or any Subsidiary of any Loan Party (other
than an Immaterial Foreign Subsidiary) or its debts, or of a substantial part of
its assets, under any federal, state, provincial, territorial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, interim receiver, receiver and manager,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Subsidiary of any Loan Party (other than an Immaterial Foreign
Subsidiary) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any plan of arrangement, proposal or proceeding, or make an assignment
into bankruptcy or file any petition seeking liquidation, reorganization or
other relief under any federal, state, provincial, territorial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, interim
receiver, receiver and manager, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Loan Party, any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment; or (ii) any Loan Party or any
Subsidiary of any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $10,000,000 in any year. (ii) a
Canadian Pension Event shall have occurred which, in the Administrative Agent’s
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority of a trustee for any Canadian Pension Plan, or if any
Canadian Pension Plan shall be terminated or any such trustee shall be requested

 

88



--------------------------------------------------------------------------------

or appointed, or if a Loan Party or any of its Subsidiaries is in default with
respect to payments to a Multiemployer Plan or Canadian Pension Plan resulting
from their complete or partial withdrawal from such Canadian Pension Plan and
any such event may reasonably be expected to have a Material Adverse Effect or
Canada Sub is in default of or with respect to any required contributions to a
Canadian Pension Plan or a Canadian Union Plan or any Lien arises (except for
contribution amounts not yet due) in connection with any Canadian Pension Plan,
or (iii) a Foreign Pension Event shall have occurred;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(p) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any portion of the Collateral purported to be covered thereby having
a value in excess of $10,000,000, or (ii) any Lien on any portion of the
Collateral having a value in excess of $10,000,000 shall cease to be a
perfected, first priority Lien; or

(q) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(s) any “Event of Default” (as defined therein) shall occur under the
Subordinated Seller Notes; or

(t) any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $10,000,000;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the

 

89



--------------------------------------------------------------------------------

Borrowers; and in case of any event with respect to the Borrowers described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC and the PPSA.

ARTICLE VIII

The Administrative Agent.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

90



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.17(d) and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation

 

91



--------------------------------------------------------------------------------

to update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, not share the Report with any
Loan Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by the Administrative Agent or such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

No Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

ARTICLE IX

Miscellaneous.

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower Representative at:

 

       c/o G-III Apparel Group, Ltd.

       512 Seventh Avenue

       New York, New York 10018

       Attention: Neal Nackman, Chief Financial Officer

       Facsimile No: (212) 719-0921

 

       with a copy to:

 

       Fulbright & Jaworski L.L.P.

       666 Fifth Avenue

       New York, New York 10103

       Attention: Neil Gold, Esq.

       Facsimile No.: (212) 318-3400

 

  (ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. at:

 

      

270 Park Avenue, 44th Floor

       Mail Code NY1-K855

       New York, New York 10017

       Attention: Donna DiForio

       Facsimile No: (646) 534-2274

 

  (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

 

92



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each

 

93



--------------------------------------------------------------------------------

Lender (including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender), (v) increase the advance rates set forth in
the definition of Borrowing Base or add new categories of eligible assets,
without the written consent of each Lender, (vi) amend the definition of
“Borrowing Base” (other than to increase the advance rates set forth in such
definition or add new categories of eligible assets), “Eligible Accounts”,
“Eligible Wholesale Inventory”, “Eligible Wholesale LC Inventory”, “Eligible
Retail Inventory”, or “Eligible Retail LC Inventory”, in each case, without the
written consent of the Supermajority Lenders (it being understood that the
Administrative Agent may from time to time in its Permitted Discretion
(A) increase or decrease any Net Orderly Liquidation Value percentage based upon
results of inventory appraisals received by the Administrative agent, and
(B) impose, remove, increase or decrease Reserves), (vii) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (viii) change Section 2.20,
without the consent of each Lender (other than any Defaulting Lender),
(ix) release any Loan Guarantor from its obligation under its Loan Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender), or
(x) except as provided in clause (c) of this Section, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $10,000,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

94



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that, for
purposes of this clause (iii), the Lenders (but not the Administrative Agent and
Issuing Bank) shall be limited to one counsel together for the Lenders as a
group so long as any Lender has not, in good faith (and based on advice of
counsel for such Lender) reasonably determined that its interests conflict
sufficiently with those of the other Lenders to warrant the employment of
separate counsel for such Lender, in which case such Lender shall be paid, or
reimbursed for payment of the fees, charges and disbursements of such separate
counsel. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, costs and expenses incurred in
connection with:

(i) insurance reviews and, subject to Section 5.11, appraisals;

(ii) subject to Section 5.11, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination;

 

95



--------------------------------------------------------------------------------

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of their Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

 

96



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower Representative, provided that the Borrower Representative shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the

 

97



--------------------------------------------------------------------------------

Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(i) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(ii) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

98



--------------------------------------------------------------------------------

(iii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

99



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

100



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

101



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS, AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

 

102



--------------------------------------------------------------------------------

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC, the PPSA or any other applicable law can be perfected only
by possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

ARTICLE X

Loan Guaranty.

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the

 

103



--------------------------------------------------------------------------------

Secured Obligations, collectively the “Guaranteed Obligations”). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar proceeding affecting any Obligated
Party or their assets or any resulting release or discharge of any obligation of
any Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other person, whether
in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the

 

104



--------------------------------------------------------------------------------

indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold

 

105



--------------------------------------------------------------------------------

Taxes, then such Loan Guarantor may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the Administrative Agent, Lender or Issuing Bank
(as the case may be) receives the amount it would have received had no such
withholding been made.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state, federal,
provincial or territorial corporate law, or any state, provincial, territorial,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Guarantor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
void, voidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”. This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law. Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

106



--------------------------------------------------------------------------------

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

ARTICLE XI

The Borrower Representative.

SECTION 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s), provided that, in the case of a Revolving Loan, such
amount shall not exceed Availability. The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to the Borrower Representative or any Borrower for any action taken or
omitted to be taken by the Borrower Representative or the Borrowers pursuant to
this Section 11.01.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

 

107



--------------------------------------------------------------------------------

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

 

G-III LEATHER FASHIONS, INC.

By  

/s/ Neal S. Nackman

Name:   Neal S. Nackman Title:   Vice President – Finance J. PERCY FOR MARVIN
RICHARDS, LTD. By  

/s/ Neal S. Nackman

Name:   Neal S. Nackman Title:   Secretary CK OUTERWEAR, LLC By  

/s/ Neal S. Nackman

Name:   Neal S. Nackman Title:   Secretary ANDREW & SUZANNE COMPANY INC. By  

/s/ Neal S. Nackman

Name:   Neal S. Nackman Title:   Vice President – Finance and Secretary AM
RETAIL GROUP, INC. By  

/s/ Neal S. Nackman

Name:   Neal S. Nackman Title:   Vice President – Finance

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HOLDINGS: G-III APPAREL GROUP, LTD. By   /s/ Neal S. Nackman Name:   Neal S.
Nackman Title:   Chief Financial Officer and Treasurer

 

CANADA SUB: G-III APPAREL CANADA ULC By   /s/ Neal S. Nackman Name:   Neal S.
Nackman Title:   Vice President – Finance

 

ADDITIONAL LOAN GUARANTORS: G-III LICENSE COMPANY, LLC By   /s/ Neal S. Nackman
Name:   Neal S. Nackman Title:   Chief Financial Officer and Treasurer

 

AM APPAREL HOLDINGS, INC. By   /s/ Neal S. Nackman Name:   Neal S. Nackman
Title:   Vice President – Finance and Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent, Issuing Bank and Swingline Lender By   /s/ Paul Phelan
Name:   Paul Phelan Title:   Authorized Officer BANK LEUMI USA, as Lender By  
/s/ John Koenigsberg Name:   John Koenigsberg Title:   Senior Vice President By
  /s/ Iris Steinhardt Name:   Iris Steinhardt Title:   Vice President BANK OF
AMERICA, N.A., as co-Syndication Agent and Lender By   /s/ Nancy E. Donohue
Name:   Nancy E. Donohue Title:   Senior Vice President BMO HARRIS BANK N.A., as
Lender By   /s/ Michael Scolaro Name:   Michael Scolaro Title:   Managing
Director CAPITAL ONE LEVERAGE FINANCE CORP., as Lender By   /s/ Michael Burns
Name:   Michael Burns Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Lender By   /s/ Guy Sade Name:   Guy
Sade Title:   Vice President HSBC BANK USA, NATIONAL ASSOCIATION, as
co-Syndication Agent and Lender By   /s/ Matilde Reyes Name:   Matilde Reyes
Title:   Vice President ISRAEL DISCOUNT BANK OF NEW YORK, as Lender By   /s/
George Commander Name:   George Commander Title:   Senior Vice President By  
/s/ Matthew P. Salmon Name:   Matthew P. Salmon Title:   AVP RBS CITIZENS
BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC., a subsidiary of RBS
CITIZENS, N.A., as Lender By   /s/ Michael Ganann Name:   Michael Ganann Title:
  Senior Vice President REGIONS BANK, as Lender By   /s/ Bruce Kasper Name:  
Bruce Kasper Title:   Attorney in Fact

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

SOVEREIGN BANK, N.A., as Lender

By   /s/ Michael Reilly Name:   Michael Reilly Title:   Relationship Manager TD
BANK, N.A., as Lender By   /s/ Daniel Csillag Name:   Daniel Csillag Title:  
Vice President U.S. BANK NATIONAL ASSOCIATION, as Lender By   /s/ Kelli Stabenow
Name:   Kelli Stabenow Title:   Assistant Vice President WEBSTER BUSINESS CREDIT
CORPORATION, as Lender By   /s/ Gordon Massave Name:   Gordon Massave Title:  
Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-Syndication Agent
and Lender By   /s/ Robert Maichin Name:   Robert Maichin Title:   Senior Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 54,000,000.00   

Bank of America, N.A.

   $ 40,000,000.00   

HSBC Bank USA, National Association

   $ 40,000,000.00   

Wells Fargo Bank, National Association

   $ 40,000,000.00   

RBS Citizens Business Capital

   $ 35,000,000.00   

TD Bank, N.A.

   $ 35,000,000.00   

U.S. Bank National Association

   $ 35,000,000.00   

The CIT Group/Commercial Services, Inc.

   $ 25,000,000.00   

BMO Harris Bank N.A.

   $ 22,500,000.00   

Israel Discount Bank of New York

   $ 22,500,000.00   

Regions Bank

   $ 22,500,000.00   

Capital One Leverage Finance Corp.

   $ 20,000,000.00   

Sovereign Bank, N.A.

   $ 20,000,000.00   

Webster Business Credit Corporation

   $ 20,000,000.00   

Bank Leumi USA

   $ 18,500,000.00      

 

 

 

Total

   $ 450,000,000.00      

 

 

 